Exhibit 10.3

INTELLECTUAL PROPERTY MATTERS AGREEMENT

BY AND BETWEEN

JDS UNIPHASE CORPORATION

AND

LUMENTUM OPERATIONS LLC

JULY 31, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     2   

1.1

 

Certain Definitions

     2   

1.2

 

Other Terms

     12   

ARTICLE II

 

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY

     13   

2.1

 

Assignments from JDSU to Lumentum

     14   

2.2

 

Assignments from Lumentum to JDSU

     15   

2.3

 

Transfer of Business Technology and JDSU Technology

     16   

2.4

 

Common Infrastructure Copyrights

     16   

2.5

 

Common Infrastructure Trade Secrets

     16   

2.6

 

No Limitation of Assignment in Contribution Agreement

     17   

ARTICLE III

 

LICENSES FROM JDSU TO LUMENTUM

     17   

3.1

 

License Grants

     17   

3.2

 

Have Made Rights

     18   

3.3

 

Sublicenses

     19   

3.4

 

Improvements

     19   

3.5

 

JDSU Restricted Patents

     19   

ARTICLE IV

 

LICENSES FROM LUMENTUM TO JDSU

     19   

4.1

 

License Grants

     19   

4.2

 

Have Made Rights

     21   

4.3

 

Sublicenses

     21   

4.4

 

Improvements

     22   

4.5

 

Lumentum Restricted Patents

     22   

ARTICLE V

 

TRADEMARK LICENSE

     22   

5.1

 

License Grant

     22   

5.2

 

License Restrictions

     23   

5.3

 

License Undertakings

     23   

5.4

 

JDSU Reservation Of Rights

     23   

5.5

 

Lumentum Reservation Of Rights

     24   

5.6

 

References to the Other Party

     24   

5.7

 

Sublicenses To Subsidiaries and Contract Manufacturers

     24   

5.8

 

Authorized Dealers’ Use Of Marks

     24   

5.9

 

Trademark Usage Guidelines

     25   

5.10

 

Infringement Proceedings

     25   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.11

 

Registration; Maintenance of Licensed Trademarks

     25   

ARTICLE VI

 

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

     26   

6.1

 

Assignments and Licenses

     26   

6.2

 

Assistance By Employees

     26   

6.3

 

Inventor Compensation

     26   

6.4

 

No Implied Licenses

     26   

6.5

 

No Field Restrictions For Patent Licensing

     26   

6.6

 

No Obligation to Prosecute Patents

     26   

6.7

 

Reconciliation

     27   

6.8

 

Technical Assistance

     27   

6.9

 

Third-Party Infringement

     27   

6.10

 

Copyright Notices

     27   

6.11

 

No Challenge to Title

     27   

6.12

 

Dispute Resolution

     28   

ARTICLE VII

 

CONFIDENTIAL INFORMATION

     28   

7.1

 

Confidential Information

     28   

7.2

 

Contract Manufacturing

     28   

7.3

 

Source Code

     28   

7.4

 

Trade Secrets

     28   

ARTICLE VIII

 

LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

     29   

8.1

 

Limitation of Liability

     29   

8.2

 

Warranties Disclaimer

     29   

ARTICLE IX

 

TRANSFERABILITY AND ASSIGNMENT

     29   

9.1

 

No Assignment Or Transfer Without Consent

     29   

9.2

 

Sale of All or Part of the Business

     30   

ARTICLE X

 

NON-COMPETITION AND COVENANT NOT TO SUE

     31   

10.1

 

Non-Compete

     31   

10.2

 

Limited Exceptions

     31   

10.3

 

Mutual Covenant Not To Sue

     32   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XI

 

REVOCATION AND TERMINATION OF LICENSE RIGHTS

     32   

11.1

 

Revocation of License for Breach

     32   

11.2

 

Termination by Third Party

     32   

11.3

 

Effect of Revocation or Termination; Survival

     32   

ARTICLE XII

 

MISCELLANEOUS

     33   

12.1

 

Corporate Power; Facsimile Signatures

     33   

12.2

 

Governing Law; Submission to Jurisdiction; Waiver of Trial

     33   

12.3

 

Survival of Covenants

     34   

12.4

 

Waivers of Default

     34   

12.5

 

Force Majeure

     34   

12.6

 

Notices

     34   

12.7

 

Termination

     35   

12.8

 

Severability

     35   

12.9

 

Entire Agreement

     35   

12.10

 

Specific Performance

     35   

12.11

 

Amendment

     35   

12.12

 

Rules of Construction

     36   

12.13

 

Counterparts

     36   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

A-1   Form of JDSU PATENT ASSIGNMENT AGREEMENT A-2   Form of JDSU TRADEMARK
ASSIGNMENT AGREEMENT B-1   Form of LUMENTUM PATENT ASSIGNMENT AGREEMENT B-2  
Form of LUMENTUM TRADEMARK ASSIGNMENT AGREEMENT C   SCHEDULE OF TRANSFERRED
PATENTS D   SCHEDULE OF CERTAIN TRANSFERRED INTELLECTUAL PROPERTY RIGHTS E  
LICENSED MARKS 10.2(a)   JDSU COMPETITIVE PRODUCTS 10.2(b)   LUMENTUM
COMPETITIVE PRODUCTS

 

iv



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY MATTERS AGREEMENT

This INTELLECTUAL PROPERTY MATTERS AGREEMENT (this “Agreement”), dated as of
July 31, 2015 (“Effective Date” or “Contribution Date”), is by and between JDS
Uniphase Corporation, a Delaware corporation which is anticipated to be renamed
Viavi Solutions, Inc. (“JDSU”), and Lumentum Operations LLC, a Delaware limited
liability company (“Lumentum”). Certain terms used in this Agreement are defined
in Section 1.1.

R E C I T A L S

WHEREAS, JDSU transferred certain assets and liabilities to Lumentum (the
“Contribution”) in consideration for one hundred percent (100%) of the
membership interests in Lumentum (the “Membership Interest”) pursuant to that
certain CONTRIBUTION AGREEMENT entered into by and between Lumentum and JDSU
dated concurrently with this Agreement (the “CONTRIBUTION AGREEMENT”); and

WHEREAS, after the Contribution, JDSU will transfer its Membership Interest to
Lumentum Inc. in consideration for 58,758,044 shares of Common Stock of Lumentum
Inc., par value $0.001 (the “Lumentum Common Stock”), 40,000 shares of Series A
Preferred Stock of Lumentum Inc. (the “Lumentum Series A Stock”) and 104,883
shares of Series B Preferred Stock of Lumentum Inc. (the “Lumentum Series B
Stock”).

WHEREAS, pursuant to the SEPARATION AND DISTRIBUTION AGREEMENT to be entered
into by and among Lumentum, Lumentum Holdings Inc. (“Holdings”) and JDSU (the
“Separation Agreement”), JDSU will contribute all of the Lumentum Common Stock
and Lumentum, Series B Stock it holds to Holdings;

WHEREAS, also pursuant to the Separation Agreement, JDSU will be distributing
the Common Stock of Holdings (the “Holdings Common Stock”), all of which is held
by JDSU as of immediately prior to the Effective Date, to the holders of issued
and outstanding shares of the Common Stock of JDSU by means of a pro rata
distribution of one share of Holdings Common Stock for every five shares of JDSU
Common Stock held thereby (“Distribution”); and

WHEREAS, it is the intent of the parties, in accordance with the CONTRIBUTION
AGREEMENT and the other agreements and instruments provided for therein, that
JDSU convey, and cause its Affiliates to convey, to Lumentum and its Affiliates
substantially all of the business and assets of the Lumentum Business and that
Lumentum and its Affiliates assume certain of the liabilities related to the
Lumentum Business; and

WHEREAS, it is the intent of the Parties, in accordance with the CONTRIBUTION
AGREEMENT, that JDSU convey, and cause its Affiliates to convey, certain
intellectual property rights and certain technology to Lumentum, and to license
certain other intellectual property rights to Lumentum; and

WHEREAS, it is the intent of the Parties, in accordance with the Separation
Agreement, that Lumentum and its Affiliates grant a license back to JDSU of the
intellectual property rights received under the CONTRIBUTION AGREEMENT, subject
to the terms and conditions set forth in this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Parties hereby agree
as follows:

Article I

DEFINITIONS

1.1 Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified in this section (or paragraph):

(1) “Affiliate” means, when used with respect to a specified Person, a Person
that directly or indirectly, through one (1) or more intermediaries, controls,
is controlled by or is under common control with such specified Person. For the
purpose of this definition, “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or other interests,
by contract or otherwise. It is expressly agreed that, from, at and after the
Distribution Effective Time, for purposes of this Agreement, no member of the
Lumentum Group shall be deemed to be Affiliates of any member of the JDSU Group,
and no member of the JDSU Group shall be deemed to be an Affiliate of any member
of the Lumentum Group.

(2) “Assert” means to bring, initiate or prosecute, or in any way knowingly aid,
participate or assist in the bringing, initiation or prosecution of, either
directly or indirectly, an action of any nature before any legal, judicial,
arbitration, administrative, executive or other type of body or tribunal that
has or claims to have authority to adjudicate such action in whole or in part,
but not any action taken in response to or as required by any court order,
statute or regulation requiring production of documents or testimony. Examples
of such body or tribunal include, without limitation, State and Federal Courts
in the United States, the United States International Trade Commission and any
foreign counterparts of any of the foregoing.

(3) “Authorized Dealer” means any distributor, dealer, customer, systems
integrator, or other agent that on or after the Effective Time is authorized by
Lumentum or any of its Affiliates to market, advertise, Sell, lease, rent,
service, distribute or otherwise offer a Licensed Transitional Product.

(4) “Business Technology” means all Technology used in designing, developing,
manufacturing, Selling, Servicing, providing or supporting products and services
of the Lumentum Business as it exists on the Effective Date.

(5) “Change of Control” means with respect to either party, a transaction in
which any of the following occurs, whether directly or indirectly: (a) a Third
Party acquires all or substantially all of such party’s assets; or (b) a Third
Party acquires greater than fifty percent (50%) ownership interest, direct or
indirect, in the outstanding shares or stock entitled to vote for the election
of directors of such party, or (c) a Third Party otherwise acquires the ability
to control or direct the management, policies, or affairs of such party.

(6) “Collateral Materials” means all packaging, tags, labels, instructions,
warranties and other materials of any similar type associated with the Licensed
Transitional Products that are marked with at least one of the Licensed Marks
and distributed to the customer in connection with the Sale and Service of the
Licensed Transitional Product as well as end user license agreements and other
agreements or licenses relating to a Licensed Transitional Product.

(7) “Common Infrastructure Copyrights” means copyrights that relate to the
common infrastructure of JDSU and the Lumentum Business on the Effective Date,
including, for example, JDSU corporate policies, manuals, and employee training
materials.

 

2



--------------------------------------------------------------------------------

(8) “Common Infrastructure Trade Secrets” means trade secrets that relate to the
common infrastructure of JDSU and the Lumentum Business on the Effective Date.

(9) “Contract Manufacturer” means any Third Party who manufactures Licensed
Transitional Products for Lumentum or its Affiliates under written agreements
and Sells such Licensed Transitional Products only to Lumentum or its
Affiliates.

(10) “Contribution Effective Time” means the time at which the Contribution
occurs on the Distribution Date, which shall be deemed to be 12:01 a.m., New
York City time.

(11) “CPL” means a party’s published corporate price list immediately after the
Effective Date. Without limiting the foregoing, references to the Lumentum CPL
shall be deemed to include products listed in the JDSU CPL that the parties
intend to transfer to Lumentum as part of the Lumentum Business, and references
to the JDSU CPL shall be deemed to exclude any such products.

(12) “Distribution Date” means the date on which JDSU commences distribution of
all of the issued and outstanding shares of Holdings Common Stock to the holders
of JDSU Common Stock.

(13) “Excluded Assets” means those assets that the JDSU Group owns pursuant to
the CONTRIBUTION AGREEMENT, which include but are not limited to the Excluded
Intellectual Property Rights and the Excluded Licenses.

(14) “Excluded Intellectual Property Rights” means all Intellectual Property
Rights that are owned by any member of the JDSU Group or the Lumentum Group,
other than the Transferred Intellectual Property Rights, the Common
Infrastructure Copyrights and the Common Infrastructure Trade Secrets.

(15) “Excluded Licenses” means all agreements between JDSU or its Affiliates and
a Third Party that provide a license to Intellectual Property Rights that are
owned by any member of the JDSU Group or the Lumentum Group, other than the
Transferred Licenses.

(16) “Excluded Patents” means all Patents that are owned by any member of the
JDSU Group or the Lumentum Group, other than the Transferred Patents.

(17) “Excluded Trade Secrets” means all Trade Secrets that are owned by any
member of the JDSU Group or the Lumentum Group, other than the Transferred Trade
Secrets and the Common Infrastructure Trade Secrets.

(18) “First Effective Filing Date” means the earliest effective filing date in
the particular country for any Patent or any Patent application. By way of
example, it is understood that the First Effective Filing Date for a United
States Patent is the earlier of (a) the actual filing date of the application
which issued into the Patent or (b) the priority date under 35 U.S.C. §119 or
§120 for such Patent.

(19) “Governmental Authority” means any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign, transnational
or multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, government or
any executive official thereof.

 

3



--------------------------------------------------------------------------------

(20) “Improvement” to any Intellectual Property Right or Technology means
(a) with respect to Copyrights, any modifications, derivative works, enhancement
and translations of works of authorship in any medium, (b) with respect to
Database Rights, any database that is created by extraction or re-utilization of
another database, (c) with respect to Patents, any patentable improvement or
modification to any Patents, and (d) with respect to Technology, any adaptation,
derivative, improvement or modification of or incorporated into Technology.

(21) “Intellectual Property Rights” or “IPR” means the rights associated with
the following anywhere in the world: (a) patents and utility models, and
applications therefore (including any continuations, continuations-in-part,
divisionals, reissues, renewals, extensions or modifications for any of the
foregoing) (“Patents”); (b) trade secrets, know-how and all other rights in or
to confidential business or technical information (“Trade Secrets”);
(c) copyrights, copyright registrations and applications therefore, moral rights
and all other rights corresponding to the foregoing (“Copyrights”); (d) uniform
resource locators and registered internet domain names (“Internet Properties”);
(e) industrial design rights and any registrations and applications therefore
(“Industrial Designs”); (f) databases and data collections (including knowledge
databases, customer lists and customer databases) under the laws of any
jurisdiction, whether registered or unregistered, and any applications for
registration therefor (“Database Rights”); (g) mask works, and mask work
registrations and applications therefor (“Mask Work Rights”); (h) Marks; and
(i) any similar, corresponding or equivalent rights to any of the foregoing.
Intellectual Property Rights specifically excludes contractual rights (including
license grants from Third Parties) and also excludes the tangible embodiment of
any of the foregoing in subsections (a) – (i).

(22) “JDSU Business” means the network enablement (excluding the WaveReady
Business), service enablement and optical security and performance product
businesses conducted prior to the Effective Time by any member of the JDSU
Group, including (A) the businesses set forth on SCHEDULE 1.1(28) of the
CONTRIBUTION AGREEMENT, and (B) any other businesses or operations conducted
primarily through the use of the Excluded Assets; and specifically excluding the
Lumentum Business.

(23) “JDSU Commercial Software” means software products commercially released by
a member of the JDSU Group and listed on a JDSU CPL immediately after the
Effective Date, or (if applicable) that has been released by a member of the
JDSU Group to Third Parties for beta testing immediately after the Effective
Date.

(24) “JDSU Current Processes” means any methods of manufacture, assembly or
testing in use by the JDSU Business for JDSU Current Products immediately after
the Effective Date.

(25) “JDSU Current Products” means (a) the products and services of the JDSU
Business that are generally, commercially available and existing immediately
after the Effective Date and (b) new products and services of the JDSU Business
that are generally commercially released before the date that is one year after
the Distribution Date.

(26) “JDSU Excluded IP” means all Intellectual Property Rights and Technology
related to the following:

Network Enablement:

 

  (a) Products for performing design and conformance tests for optical networks,
network elements, and subassemblies in a laboratory and manufacturing
environment.

 

4



--------------------------------------------------------------------------------

  (b) Products for fiber optic inspection and cleaning, including handheld light
sources, power meters and kits; optical fiber inspection, testing and
certification tools; fiber handling tools; fault locators; live fiber
identifiers; probe microscopes; and fiber cleaning tools.

 

  (c) Products for the testing of telecommunications networks, limited to :
(i) Multi-service test platforms for fiber, Ethernet, copper, Cable, WiFi, and
DSL technologies; (ii) Triple play service testers; (iii) Optical fiber
characterization products; (iv) Remote optical fiber testing systems, and
optical fiber tracing software; (v) Cable monitoring solutions; (vi) Fiber
Channel analyzers; (v) Handheld Cable, Ethernet, and IP testers; (vi) Test sets
for turn-up and maintenance of fiber optic networks; (vii) Cable certifiers for
LAN and copper telecommunications networks.

 

  (d) Products for access wireless, cellular and IP video testing, including
wireless drive test systems; systems for radio access network monitoring;
systems for radio access voice and VoIP quality measurement; systems for radio
access network data services and video testing; systems for base station and RF
signal analysis of cellular technologies; systems for antenna, cable, and
connector analysis.

Service Enablement:

 

  (e) Products for Hybrid Fiber Coaxial network testing and monitoring,
including network maintenance sweep meters, digital spectrum and video
analyzers, return path monitoring systems, video monitoring and troubleshooting
systems for IPTV, cable and satellite.

 

  (f) Products for Virtual Network Function (VNF) throughput testing.

 

  (g) Products for performing Service Assurance testing for wireline and
wireless networks, including: copper, xDSL, and Ethernet probes for Service
Level testing; Service assurance solutions for fixed Voice; SFP-based packet and
data capture/packet monitoring/storage systems and associated probes.

 

  (h) Products for network, system, and application monitoring, testing, and
troubleshooting limited to: performance management platform; application
performance monitors; network packet monitors; network packet monitoring
switches; packet access technologies (Test Access Points); purpose built
performance management adapters; and retrospective network analyzers.

 

  (i) Distributed Ethernet, Wireline and Wireless probes.

 

  (j) Any standalone software products (i.e. not firmware) for monitoring,
recording, probing, filtering, auditing, testing, Geo locating, analyzing,
troubleshooting, installing, activating, designing, optimizing, or measuring
network equipment, network signals, and/or network protocols.

 

5



--------------------------------------------------------------------------------

Optical Security and Performance:

 

  (k) Document and product anti-counterfeiting, authentication, and
anti-tampering products, including but not limited to pigments, inks, paints,
labels, foils, taggants, threads, track and trace, and material identification.

 

  (l) Decorative and brand enhancement including but not limited to special
effects inks, foils, and labels.

 

  (m) Passive solar management products including window films.

 

  (n) Compact near-infrared spectrometers.

(27) “JDSU Field” means the fields of (i) hardware instruments and software that
a) assess the performance and verify the information transmitted across; b)
support the installation, maintenance, development and production of; c)
activate, certify, troubleshoot, optimize or characterize, mobile and wireline
telecommunications networks and IT network systems and components in the field
and lab; and d) provide service assurance including for example analytics,
performance and network management, and (ii) document and product
anti-counterfeiting, authentication and anti-tampering, including but not
limited to, security pigments, inks, labels, foils, taggants, threads, track and
trace, material identification, and derivatives thereof; (iii) decorative and
brand enhancement including but not limited to special effects inks, foils,
labels and derivatives thereof; (iv) passive solar management products including
window film; (v) non-fiber coupled spectral devices and non-fiber coupled
passive components for aerospace, government, medical, and spectroscopic
applications; and (vi) optical thin film coatings for all applications except a)
telecommunications or b) industrial, consumer, and commercial lasers for any
application (for greater clarity, optical thin film coatings for military laser
applications are included within the JDSU Field).

(28) “JDSU Group” means JDSU and each Person (other than any member of the
Lumentum Group) that is a Subsidiary of JDSU immediately prior to or after the
Contribution Effective Time, which shall include those entities set forth on
SCHEDULE 1.1(30) to the CONTRIBUTION AGREEMENT, and each Person that becomes a
Subsidiary of JDSU after the Distribution Effective Time.

(29) “JDSU Improved Processes” means any Improvement to a JDSU Current Process
where the Improvement is in use for a JDSU Licensed Product at any time on or
before the date that is three (3) years following the Distribution Date.

(30) “JDSU Improved Products” means any Improvement to a JDSU Current Product
where the Improvement is released for general, commercial availability on or
before the date that is three (3) years following the Distribution Date.

(31) “JDSU Licensed IPR” means (a) the JDSU Licensed Patents and (b) all
Intellectual Property Rights other than Patents and Marks (i) which are owned by
a member of the JDSU Group immediately after the Effective Date (including but
not limited to the Excluded Intellectual Property Rights) or (ii) for which a
member of the JDSU Group has immediately after the Effective Date the right to
grant licenses to Lumentum of the scope granted by JDSU to Lumentum (including
but not limited to the Excluded Licenses) (“Sublicensed JDSU Rights”) in the
corresponding sections of Article III of this Agreement without the payment of
royalties or other consideration to any Third Parties (excluding employees of a
member of the JDSU Group); provided, however, that (i) no Intellectual Property
Right shall be considered JDSU Licensed IPR if it is a JDSU Restricted Patent
and (ii) no JDSU Excluded IP shall be considered JDSU Licensed IPR.

 

6



--------------------------------------------------------------------------------

(32) “JDSU Licensed Patents” means every Patent other than the Transferred
Patents, with a First Effective Filing Date prior to the date that is six
(6) months after the Distribution Dates that is (i) owned by a member of the
JDSU Group, or (ii) for which a member of the JDSU Group has the right
immediately after the Effective Date under such Patent to grant licenses to
Lumentum of the scope granted by JDSU to Lumentum in Section 3.1 of this
Agreement without the payment of royalties or other consideration to any Third
Parties (excluding employees of a member of the JDSU Group); provided, however,
that no Patent shall be considered a JDSU Patent if it is a JDSU Restricted
Patent.

(33) “JDSU Licensed Processes” means the JDSU Current Processes and the JDSU
Improved Processes.

(34) “JDSU Licensed Products” means the JDSU Current Products and the JDSU
Improved Products.

(35) “JDSU Licensed Source Code” means source code versions of JDSU software
included in JDSU Licensed IPR.

(36) “JDSU Products” means all products and services of the businesses in which
a member of the JDSU Group is now or hereafter engaged, including the business
of making (but not having made) Third Party products for Third Parties when JDSU
or any of its Affiliates is acting as a contract manufacturer or foundry for
such Third Parties. The term JDSU Products includes the Technology embodied in
and/or used to manufacture or deliver the products and services referred to in
the preceding sentence as well as marketing and other collateral materials
related thereto.

(37) “JDSU Restricted Patent” means any Patent under which JDSU is restricted
from granting a license to Lumentum pursuant to an agreement with a Third Party.

(38) “JDSU Technology” means all Technology used in designing, developing,
manufacturing, Selling, Servicing, providing or supporting products and services
of the JDSU Business as it exists on the Effective Date.

(39) “Law” means any national, foreign, international, multinational,
supranational, federal, state, provincial, local or similar law (including
common law), statute, code, order, directive, guidance, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

(40) “Licensed Marks” means the JDSU Marks listed in EXHIBIT E.

(41) “Licensed Transitional Products” means any of the following: (1) Lumentum
Licensed Products manufactured, fabricated or made on or before July 1st, 2020;
(2) materials, inventory, parts, components or software for Lumentum Products
manufactured, fabricated or made on or before July 1st, 2020; and (3) services
including maintenance (whether diagnostic, preventive, remedial, warranty or
non-warranty), parts replacement, components (including software) support, and
similar services associated with items (1) and (2), pursuant to maintenance
contracts or otherwise.

(42) “Lumentum Assets” means the assets transferred to Lumentum pursuant to the
CONTRIBUTION AGREEMENT.

 

7



--------------------------------------------------------------------------------

(43) “Lumentum Business” means the communications and commercial optical
products (“CCOP”) business of JDSU and the WaveReady Business, including (a) the
businesses and operations conducted prior to the Effective Time by Lumentum, but
excluding those businesses set forth on SCHEDULE 1.1(28) of the CONTRIBUTION
AGREEMENT, (b) the businesses and operations set forth on SCHEDULE 1.1(36) of
the CONTRIBUTION AGREEMENT, and (c) any other businesses or operations conducted
primarily through the use of Lumentum Assets.

(44) “Lumentum Commercial Software” means software products commercially
released by a member of the Lumentum Group and listed on the JDSU CPL in effect
immediately after the Effective Date, or (if applicable) that has been released
by a member of the Lumentum Group to Third Parties for beta testing as part of
the Lumentum Business immediately after the Effective Date.

(45) “Lumentum Current Processes” means any methods of manufacture, assembly or
testing in use by the Lumentum Business for Lumentum Current Products
immediately after the Effective Date.

(46) “Lumentum Current Products” means (a) the products and services of the
Lumentum Business that are generally, commercially available and existing
immediately after the Effective Date and (b) new products and services of the
Lumentum Business that are generally commercially released before the date that
is one year after the Distribution Date.

(47) “Lumentum Excluded IP” means all Intellectual Property Rights and
Technology related to the following:

 

  (a) Any lasers and other light sources.

 

  (b) Laser accessories

 

  (c) Photonic power products.

 

  (d) InP/GaAs Components.

 

  (e) Passives.

 

  (f) Waveguides.

 

  (g) Lithium Niobate Modulators.

 

  (h) Solar / Concentrated Photovoltaics.

 

  (i) ROADMs and dynamic wavelength management components, modules, and
subsystems.

 

  (j) Transceivers and Transponders.

 

  (k) Optical filters.

 

  (l) Amplifiers.

 

  (m) For any and all of the above (a) through to and including (l), any
associated internal hardware for the chips (multiple chip designs in ROW & PLC),
OSA’s, PCB/PCBA and associated firmware and software.

 

8



--------------------------------------------------------------------------------

(48) “Lumentum Field” means the fields of (i) optical components, modules,
subsystems, and systems for use in datacom, datacenter, telecom, mobile, access,
metro, core or related communications applications, (ii) optical components,
modules, subsystems, and systems for use the generation, detection, modulation,
switching and amplification of light, and (iii) industrial, consumer, and
commercial lasers for any application.

(49) “Lumentum Group” means Lumentum, Holdings and each Person that is a
Subsidiary of Lumentum or Holdings at and following the Effective Time which
shall include, those entities set forth on SCHEDULE 1.1(39) to the CONTRIBUTION
AGREEMENT, and each Person that becomes a Subsidiary of Lumentum or Holdings
after the Effective Time

(50) “Lumentum Improved Processes” means any Improvement to a Lumentum Current
Process where the Improvement is in use for a Lumentum Licensed Product at any
time on or before the date that is three (3) years following the Distribution
Date.

(51) “Lumentum Improved Products” means (i) anything released within the first
year and (ii) any Improvement to a Lumentum Current Product where the
Improvement is released for general, commercial availability on or before the
date that is three (3) years following the Distribution Date.

(52) “Lumentum Legacy Products” means products which 1) are not on Lumentum’s or
JDSU’s CPL in effect immediately after the Effective Date; and 2) were at one
time sold by JDSU, or a predecessor-in-interest, primarily as part of the
Lumentum Business.

(53) “Lumentum Licensed IPR” means: (a) the Lumentum Licensed Patents and
(b) all Intellectual Property Rights (including Transferred Intellectual
Property Rights) other than Patents and Marks (i) which are owned by a member of
the Lumentum Group immediately after the Effective Date or (ii) for which a
member of the Lumentum Group has the right immediately after the Effective Date
to grant licenses to JDSU of the scope granted by Lumentum to JDSU (“Sublicensed
Lumentum Rights”) in the corresponding sections of Article IV of this Agreement
without the payment of royalties or other consideration to any Third Parties
(excluding employees of a member of the Lumentum Group ); provided, however,
that (i) no Intellectual Property Right shall be considered Lumentum Licensed
IPR if it is a Lumentum Restricted Patent and (ii) no Lumentum Excluded IP shall
be considered Lumentum Licensed IPR.

(54) “Lumentum Licensed Patents” means (a) the Transferred Patents, and
(b) every other Patent with a First Effective Filing Date prior to the date that
is six (6) months after the Distribution Date (i) that is owned by a member of
the Lumentum Group, or (ii) for which has the right immediately after the
Effective Date under such Patent to grant licenses to JDSU of the scope granted
by Lumentum to JDSU in Section 4.1 of this Agreement without the payment of
royalties or other consideration to any Third Parties (excluding employees of a
member of the Lumentum Group); provided, however, that no Patent shall be
considered a Lumentum Patent if it is a Lumentum Restricted Patent.

(55) “Lumentum Licensed Processes” means the Lumentum Current Processes and the
Lumentum Improved Processes.

(56) “Lumentum Licensed Products” means the Lumentum Current Products and the
Lumentum Improved Products.

(57) “Lumentum Licensed Source Code” means source code versions of Lumentum
software included in Lumentum Licensed IPR.

 

9



--------------------------------------------------------------------------------

(58) “Lumentum Products” means all products and services of the Lumentum
Business in which a member of the Lumentum Group is now or hereafter engaged,
including the business of making (but not having made) Third Party products for
Third Parties when a member of the Lumentum Group is acting as a contract
manufacturer or foundry for such Third Parties. The term Lumentum Products
includes the Technology embodied in and/or used to manufacture or deliver the
products and services referred to in the preceding sentence as well as marketing
and other collateral materials related thereto.

(59) “Lumentum Restricted Patent” means any Patent under which Lumentum is
restricted from granting a license to JDSU pursuant to an agreement with a Third
Party.

(60) “Mark” means any trademark, service mark, or trade name, and the like or
other word, name, symbol or device or any combination thereof, used or intended
to be used by a Person to identify and distinguish the products or services of
that Person from the products or services of others and to indicate the source
of such products or services, including without limitation all registrations and
applications therefor throughout the world and all common law and other rights
therein throughout the world.

(61) “Marketing Materials” means advertising, promotions, display fixtures or
similar type literature or things, in any medium, for the marketing, promotion
or advertising of the Sale or Service of the Licensed Transitional Products or
parts therefor that are marked with at least one of the Licensed Marks.

(62) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

(63) “Sell” means to sell, transfer, lease or otherwise dispose of a product.
“Sale” and “Sold” have the corollary meanings ascribed thereto.

(64) “Service” means to repair, refurbish, fix, perform any maintenance or
otherwise review a Sold Licensed Transitional Product, so that such product
continues to operate in normal, working conditions, or to diagnose any existing
operational issues with such Licensed Transitional Product.

(65) “Subsidiary” or “subsidiary” means, with respect to any Person, any
corporation, limited liability company, joint venture or partnership of which
such Person (i) beneficially owns, either directly or indirectly, more than
fifty percent (50%) of (A) the total combined voting power of all classes of
voting securities of such Person, (B) the total combined equity interests or
(C) the capital or profit interests, in the case of a partnership, or
(ii) otherwise has the power to vote, either directly or indirectly, sufficient
securities to elect a majority of the board of directors or similar governing
body.

(66) “Technology” means tangible embodiments, whether in electronic, written or
other media, of copyrightable works, technology, including designs, design and
manufacturing documentation (such as bill of materials, build instructions and
test reports), sales documentation (such as marketing materials, installation
manuals, service manuals, user manuals) schematics, algorithms, routines,
software, databases, lab notebooks, development and lab equipment, processes,
prototypes and devices. Technology does not include Intellectual Property
Rights, including any Intellectual Property Rights in any of the foregoing.

 

10



--------------------------------------------------------------------------------

(67) “Third Party” means any Person other than a member of the JDSU Group or a
member of the Lumentum Group.

(68) “Trademark Usage Guidelines” means the written guidelines for proper usage
of the Licensed Mark that are in use immediately prior to the Effective Date.
All such standards and guidelines may be revised and updated by JDSU from time
to time in writing at the sites listed above or by written communication to
Lumentum, at JDSU’s sole discretion with regard to the product labeling
standards. With regard to product labeling embedded into the manufacturing
process, any such labeling that was created by JDSU and used on Licensed
Transitional Products immediately after the Effective Date will be deemed to be
in compliance with any product labeling standards, provided the embedded product
labeling has not been altered by Lumentum or its Affiliates.

(69) “Transferred Copyrights” means copyright in and to the Business Technology,
whether registered or unregistered, that are owned by JDSU or by a JDSU
Affiliate immediately before the Effective Date and that are primarily used in
the Lumentum Business. For the avoidance of doubt, Transferred Copyrights do not
include copyrights in JDSU Commercial Software.

(70) “Transferred Database Rights” means database rights in and to the Business
Technology that are owned by JDSU or by a JDSU Affiliate immediately before the
Effective Date and that are primarily used in the Lumentum Business.

(71) “Transferred Industrial Designs” means industrial design rights in and to
the Business Technology that are owned by JDSU or by a JDSU Affiliate
immediately before the Effective Date and that are primarily used in the
Lumentum Business.

(72) “Transferred Intellectual Property Rights” means (a) the Transferred
Patents, (b) the Transferred Copyrights, (c) the Transferred Internet
Properties, (d) the Transferred Industrial Designs, (e) The Transferred Database
Rights, (f) the Transferred Mask Work Rights, (g) the Transferred Trade Secrets,
and (h) the Transferred Trademarks.

(73) “Transferred Internet Properties” means internet properties (including
domain names) that are owned by JDSU or by a JDSU Affiliate immediately before
the Effective Date and that are primarily used in the Lumentum Business,
including those listed in EXHIBIT D.

(74) “Transferred Licenses” means the agreements between JDSU or its Affiliates
and a Third Party that provide a license to Intellectual Property Rights and
that are primarily used in the Lumentum Business or license Transferred
Intellectual Property Rights.

(75) “Transferred Mask Work Rights” means mask work rights, whether registered
or unregistered, in and to the Business Technology that are owned by JDSU or by
a JDSU Affiliate immediately before the Effective Date and that are primarily
used by the Lumentum Business.

(76) “Transferred Patents” means the Patents in and to the Business Technology
that are owned by JDSU or by a JDSU Affiliate immediately before the Effective
Date and that are primarily used in the Lumentum Business including those
Patents identified on EXHIBIT C hereto which shall include any related Patent
applications, continuations, continuations-in-part, divisionals, reissues,
renewals, extensions or modifications for any of the foregoing.

(77) “Transferred Trade Secrets” means the trade secrets known to the parties
that are owned by JDSU or by a JDSU Affiliate immediately before the Effective
Date and that are primarily used in the Lumentum Business. For the avoidance of
any doubt Transferred Trade Secrets do not include Common Infrastructure Trade
Secrets.

 

11



--------------------------------------------------------------------------------

(78) “Transferred Trademarks” means all trademarks, registered or unregistered,
including common law marks, trade names, business name, designs, logos, and
trade dress, which prior to the Effective Date were used solely with regard to
Lumentum Products or were primarily used by the Lumentum Business, specifically
including but not limited to those trademarks identified on EXHIBIT D hereto,
EXCEPT for the Licensed Marks.

(79) “WaveReady Business” means all optical networking and wavelength division
multiplexing systems, products and services marketed by JDSU under the
“WaveReady” product family.

1.2 Other Terms. Unless otherwise defined in this Agreement, capitalized terms
used in this Agreement shall have the meanings ascribed to them in the
CONTRIBUTION AGREEMENT. In the event of any conflict between the definitions in
this Agreement and in the CONTRIBUTION AGREEMENT, the terms of this Agreement
shall control. For purposes of this Agreement, the following terms have the
meanings set forth in the sections indicated:

 

Term

  

Section

Administrative IP Proceedings    Section 6.2 Agreement    Preamble CCOP   
Section 1.1(43) CONTRIBUTION AGREEMENT    Recitals Contribution    Recitals
Contribution Date    Preamble Covenant IRP    Section 10.3 Covenant Period   
Section 10.3 Covenantee    Section 10.3 Covenantor    Section 10.3 Distribution
   Recitals Dispute    Section 6.12 Effective Date    Preamble Excepted Field   
Section 10.2(b) Formal IP Proceedings    Section 9.2(a)(v) Holdings    Recitals

 

12



--------------------------------------------------------------------------------

Holdings Common Stock    Recitals Informal IP Discussions    Section 9.2(a)(v)
JDSU    Preamble JDSU Competitive Products    Section 10.2(b) JDSU INTELLECTUAL
PROPERTY ASSIGNMENT AGREEMENTS    Section 2.1(a) JDSU PATENT ASSIGNMENT
AGREEMENT    Section 2.1(a) JDSU TRADEMARK AGREEMENT    Section 2.1(a) Lumentum
   Preamble Lumentum Common Stock    Recitals Lumentum Competitive Products   
Section 10.2(b) Lumentum Patent Records    Section 2.1(c) Lumentum Series A
Stock    Recitals Lumentum Series B Stock    Recitals Membership Interest   
Recitals Non-Transferring Party    Section 9.2 Notifying Party    Section 6.9
SEPARATION AGREEMENT    Recitals Trademark License    Section 5.1 Trademark
Sublicensees    Section 5.7 Transfer    Section 9.2 Transferee    Section 9.2
Transferring Party    Section 9.2 3POCM    Section 2.4(a)

 

13



--------------------------------------------------------------------------------

Article II

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY

2.1 Assignments from JDSU to Lumentum.

(a) JDSU agrees to, and agrees to cause its applicable Subsidiaries to, grant,
assign and convey to Lumentum all of JDSU’s and its Subsidiaries’ rights, title
and interest in and to the Transferred Intellectual Property Rights. For the
avoidance of doubt, the Transferred Intellectual Property Rights are transferred
subject to the licenses granted to JDSU in Article IV of this Agreement and all
other licenses granted under any such Intellectual Property Rights existing and
in force on the Effective Date (subject to the terms and conditions contained in
each such license agreement). The Transferred Intellectual Property Rights
include all of JDSU’s and its Subsidiaries right, title, and interest in and to
any and all proceeds, causes of action, and rights of recovery against Third
Parties for past and future infringement, misappropriation, or other violation
or impairment of any of the Transferred Intellectual Property Rights. The
Parties shall execute the JDSU PATENT ASSIGNMENT AGREEMENT in substantially the
form attached hereto as EXHIBIT A-1 (the “JDSU Patent Assignment Agreement”) and
the JDSU TRADEMARK ASSIGNMENT AGREEMENT in substantially the form attached
hereto as EXHIBIT A-2 (the “JDSU Trademark Assignment Agreement”) as well as
such additional case specific assignments as deemed appropriate to carry out the
intent of the Parties, (collectively the “JDSU Intellectual Property Assignment
Agreements”). JDSU shall cause its Subsidiaries to do so as appropriate, to
document the transfer of the Transferred Intellectual Property Rights.

(b) Recording Change of Ownership of the Transferred Intellectual Property
Rights. Lumentum shall have the sole responsibility, at its sole cost and
expense, to file the Intellectual Property Assignment Agreements and any other
forms or documents as required to record the assignment of the Transferred
Intellectual Property Rights from JDSU and its Subsidiaries to Lumentum;
provided, however, that, upon request, JDSU shall provide reasonable assistance
to Lumentum to record the assignment, at Lumentum’s sole cost and expense.

(c) Responsibility for Transferred Patents. With respect to the Transferred
Patents, JDSU shall pay all fees incurred and respond to all office actions due
up to and including the Effective Date, and Lumentum shall, in its sole
discretion, pay all fees incurred and respond to all office actions due
subsequent to the Effective Date. JDSU shall forward to Lumentum copies of all
patent office correspondence received by JDSU and copies of all patent attorney
and agent correspondence received by JDSU related to the Transferred Patents for
one hundred and eighty (180) days after the Distribution Date. JDSU shall
provide to Lumentum on or before the Effective Date a copy of all digitally
stored files relating to the Transferred Patents, and shall retain in accordance
with JDSU’s retention policy for JDSU patents, any hard-copy records related to
the Transferred Patents (“Lumentum Patent Records”) in JDSU’s possession on the
Effective Date, and JDSU shall provide Lumentum with timely access to the
Lumentum Patent Records during normal business hours upon Lumentum’s reasonable
request. The foregoing notwithstanding, in no case shall JDSU’s obligation to
retain any Lumentum Patent Records extend beyond ten (10) years from the
Effective Date. The provisions in this Section 2.1(c) recite the only
responsibilities of JDSU for the Transferred Patents after the Effective Date.

(d) Assignment of Intellectual Property Licenses. JDSU agrees to, and agrees to
cause its Subsidiaries to, assign and convey to Lumentum, the Transferred
Licenses, subject to the terms, conditions, and restrictions of each Transferred
License. JDSU and Lumentum will use their best efforts to seek and obtain the
consent of any Third Party necessary for the transfer of any of the Transferred
Licenses, and JDSU and Lumentum shall bear equal responsibility for any
consideration necessary for their transfer. For the avoidance of doubt, and
subject to the terms and conditions of the Transferred Licenses, upon the
assignment and conveyance of the Transferred Licenses to Lumentum, Lumentum
shall succeed to all of the rights, responsibilities, duties, obligations, and
liabilities of JDSU and JDSU’s Affiliates under each such Transferred License,
including, without limitation, any liabilities arising under such Transferred
License prior to the date of such assignment and conveyance, which liabilities
shall be determined pursuant to the CONTRIBUTION AGREEMENT.

 

14



--------------------------------------------------------------------------------

2.2 Assignments from Lumentum to JDSU.

(a) Lumentum agrees to, and agrees to cause its Subsidiaries to, grant, assign
and convey to JDSU all of Lumentum’s and its Subsidiaries rights, title and
interest in and to the Excluded Intellectual Property Rights. For the avoidance
of doubt, the Excluded Intellectual Property Rights are transferred subject to
the licenses granted to Lumentum in Article III below and all other licenses
granted under any such Intellectual Property Rights existing and in force
immediately after the Effective Date (subject to the terms and conditions
contained in each such license agreement). The Excluded Intellectual Property
Rights include all of Lumentum’s and its Subsidiaries right, title, and interest
in and to any and all proceeds, causes of action, and rights of recovery against
Third Parties for past and future infringement, misappropriation, or other
violation or impairment of any of the Excluded Intellectual Property Rights. The
Parties shall execute the LUMENTUM PATENT ASSIGNMENT AGREEMENT in a form
substantially similar to that attached hereto as EXHIBIT B-1 (the “Lumentum
Patent Assignment Agreement”) and the LUMENTUM TRADEMARK ASSIGNMENT AGREEMENT in
substantially the form attached hereto as EXHIBIT B-2 (the “Lumentum Trademark
Assignment Agreement”) as well as such additional case specific assignments as
deemed appropriate to carry out the intent of the parties, (collectively the
“Lumentum Intellectual Property Assignment Agreements”). Lumentum shall cause
its Affiliates to do so as appropriate, to document the transfer of the Excluded
Intellectual Property Rights.

(b) Recording Change of Ownership of the Excluded Intellectual Property Rights.
JDSU shall have the sole responsibility, at its sole cost and expense, to file
the Lumentum Intellectual Property Assignment Agreements and any other forms or
documents as required to record the assignment of the Excluded Intellectual
Property Rights from Lumentum and its Subsidiaries to JDSU; provided, however,
that, upon request, Lumentum shall provide reasonable assistance to JDSU to
record the assignment, at JDSU’s sole cost and expense.

(c) Responsibility for Excluded Patents. With respect to the Excluded Patents,
JDSU shall, in its sole discretion, pay all fees incurred and respond to all
office actions due prior to and subsequent to the Effective Date. Lumentum shall
forward to JDSU copies of all patent office correspondence received by Lumentum
and copies of all patent attorney and agent correspondence received by Lumentum
related to the Excluded Patents for one hundred and eighty (180) days after the
Distribution Date. Lumentum shall retain in accordance with Lumentum’s retention
policy for Lumentum patents, any hard-copy records related to the Excluded
Patents (“JDSU Patent Records”) in Lumentum’s possession on the Effective Date,
and Lumentum shall provide JDSU with timely access to the JDSU Patent Records
during normal business hours upon JDSU’s reasonable request. The foregoing
notwithstanding, in no case shall Lumentum’s obligation to retain any JDSU
Patent Records extend beyond ten (10) years from the Effective Date. The
provisions in this Section 2.2(c) recite the only responsibilities of Lumentum
for the Excluded Patents after the Effective Date.

(d) Assignment of Intellectual Property Licenses. Lumentum agrees to, and agrees
to cause its Subsidiaries to, assign and convey to JDSU, the Excluded Licenses,
subject to the terms, conditions, and restrictions of each Excluded License.
Lumentum and JDSU will use their best efforts to seek and obtain the consent of
any Third Party necessary for the transfer of any of the Excluded Licenses, and
Lumentum and JDSU shall bear equal responsibility for any consideration
necessary for their transfer. For the avoidance of doubt, and subject to the
terms and conditions of the Excluded Licenses, upon the assignment and
conveyance of the Excluded Licenses to JDSU, JDSU shall succeed to all of the
rights, responsibilities, duties, obligations, and liabilities of Lumentum and
Lumentum’s Affiliates under each such Excluded License, including, without
limitation, any liabilities arising under such Excluded License prior to the
date of such assignment and conveyance, which liabilities shall be determined
pursuant to the CONTRIBUTION AGREEMENT.

 

15



--------------------------------------------------------------------------------

2.3 Transfer of Business Technology and JDSU Technology. For the avoidance of
doubt, the transfer of the Business Technology and JDSU Technology as set forth
in the CONTRIBUTION AGREEMENT does not include the transfer of any Intellectual
Property Rights in or to the Business Technology and JDSU Technology; such
Intellectual Property Rights are either transferred in Sections 2.1 and 2.2
above or are licensed in Sections 3.1 and 4.1 below.

2.4 Common Infrastructure Copyrights. Common Infrastructure Copyrights shall be
co-owned by JDSU and Lumentum. JDSU hereby assigns to Lumentum an undivided
one-half joint ownership interest in Common Infrastructure Copyrights, and upon
Lumentum’s written request, JDSU and its Subsidiaries shall execute further
documents confirming the assignment of such co-ownership interest to Lumentum.
Subject to Article VII of this Agreement, below, each co-owner shall be free to
exploit the Common Infrastructure Copyrights without further consent and without
accounting to the other co-owner.

(a) The parties acknowledge that some of the materials associated with Common
Infrastructure Copyrights (e.g., documents, PowerPoint slides, photo libraries,
etc.) may also contain Third Party-owned copyrighted material (“3POCM”) such as
fonts, images and graphics, which are licensed to JDSU. This provision therefore
does not extend to such 3POCM, and each party is solely responsible for
obtaining its own licenses to the 3POCM.

(b) Notwithstanding the foregoing, but subject to the Trademark License, the use
of any Common Infrastructure Copyrights by or for Lumentum, and any works
related to, or based upon, any of the Common Infrastructure Copyrights, may not
contain any references to JDSU (or any of JDSU’s marks, names, trade dress,
logos or other source or business identifiers, including the JDSU name and
unused Marks), JDSU’s publications, JDSU’s personnel (including senior
management), JDSU’s management structures or any other indication (other than
the verbatim or paraphrased reproduction of the content) that such works are
based upon any of Common Infrastructure Copyrights that originated with JDSU.
Notwithstanding the foregoing, the use of any Common Infrastructure Copyrights
by or for JDSU, and any works related to, or based upon, any of the Common
Infrastructure Copyrights, may not contain any references to Lumentum (or any of
Lumentum’s marks, names, trade dress, logos or other source or business
identifiers, including the Lumentum name and Marks owned by any member of the
Lumentum Group), Lumentum’s publications, Lumentum’s personnel (including senior
management), or Lumentum’s management structures.

(c) Neither JDSU nor Lumentum shall have any obligation to the other to
(i) notify of any changes to, proposed changes to, licenses to, sales of, or
other disposition of any of the Common Infrastructure Copyrights, (ii) include
the other in any consideration of proposed changes to any of the Common
Infrastructure Copyrights, (iii) provide draft changes of any of the Common
Infrastructure Copyrights to the other for review and/or comment, or
(iv) provide the other with any updated materials relating to any of the Common
Infrastructure Copyrights.

2.5 Common Infrastructure Trade Secrets. Common Infrastructure Trade Secrets
shall be co-owned by JDSU and Lumentum. JDSU hereby assigns to Lumentum an
undivided one-half joint ownership interest in Common Infrastructure Trade
Secrets, and upon Lumentum’s written request, JDSU and its Affiliates shall
execute further documents confirming the assignment of such co-ownership
interest to Lumentum. Subject to Article VII of this Agreement, below, each
co-owner shall be free to exploit the Common Infrastructure Trade Secrets
without further consent and without accounting to the other co-owner. Neither of
the joint owners shall make a Common Infrastructure Trade Secret public or
otherwise destroy or impair the trade secret status of Common Infrastructure
Trade Secret without the express, advance, written consent of the other joint
owner.

 

16



--------------------------------------------------------------------------------

2.6 No Limitation of Assignment in Contribution Agreement. Nothing in this
Article II of this Agreement is intended to limit the scope of the conveyance,
transfer, assignment and delivery of the assets and liabilities by either party
pursuant to the CONTRIBUTION AGREEMENT.

Article III

LICENSES FROM JDSU TO LUMENTUM

3.1 License Grants. Subject to the terms of this Agreement, JDSU hereby grants,
agrees to grant, and agrees to cause the other members of the JDSU Group to,
grant to the Lumentum Group the following personal, irrevocable (except as set
forth in Article IX and Article XI of this Agreement), non-exclusive, worldwide,
royalty-free and non-transferable (except as set forth in Article IX of this
Agreement) licenses under JDSU Licensed IPR, which license shall be effective at
and after the Effective Time, as set forth below, except that for the avoidance
of doubt, such licenses do not convey rights with regard to (1) the combination
of such Lumentum Licensed Products with any other products, including any other
Lumentum Licensed Products, (2) methods or processes related to the use of such
Lumentum Licensed Products other than the inherent use of such Lumentum Licensed
Products, and (3) methods or processes involving the use of Lumentum Licensed
Products to manufacture (including associated testing) any other products.

(a) Patents. Under the Patents included in JDSU Licensed IPR, to do the
following with regard to Lumentum Licensed Products and Lumentum Licensed
Processes in the Lumentum Field: (i) to make (including the right to practice
methods, processes, and procedures), (ii) to have made (subject to Section 3.2),
and (iii) to use, lease, Sell, offer for Sale, and import. The JDSU Patent
licenses set forth in this Section 3.1(a) shall expire, with respect to each
individual licensed Patent, upon the expiration of the term of each such JDSU
Patent.

(b) Copyrights. Under the Copyrights that are included in JDSU Licensed IPR,
(i) to reproduce and have reproduced the works of authorship included therein
and derivative works thereof prepared by or on behalf of Lumentum, in whole or
in part, solely as part of Lumentum Licensed Products in the Lumentum Field,
(ii) to prepare derivative works or have derivative works prepared for it based
upon such works of authorship solely to create Lumentum Licensed Products in the
Lumentum Field, (iii) to distribute (by any means and using any technology,
whether now known or unknown) copies of the works of authorship included therein
(and derivative works thereof prepared by or on behalf of Lumentum) to the
public by Sale, solely as part of Lumentum Licensed Products in the Lumentum
Field, (iv) to perform (by any means and using any technology, whether now known
or unknown, including electronic transmission) and display the works of
authorship included therein (and derivative works thereof prepared by or on
behalf of Lumentum), in all cases solely as part of Lumentum Licensed Products
in the Lumentum Field, and (v) to use such works of authorship (and derivative
works thereof prepared by or on behalf of Lumentum) solely to design, develop,
manufacture and have manufactured (subject to Section 3.2), Sell, Service, and
support Lumentum Licensed Products in the Lumentum Field.

The parties acknowledge that some of the materials licensed under this provision
(e.g., documents, PowerPoint slides, photo libraries, etc.) also contain 3POCM
such as fonts, images and graphics, which are licensed to JDSU but are not
sub-licensable to Lumentum. The license granted under this provision, therefore,
does not extend to the use of such 3POCM, and Lumentum is solely responsible for
obtaining its own licenses to the 3POCM. Lumentum shall also indemnify and hold
JDSU harmless from all claims by Third Parties arising out of or relating to
Lumentum’s unlicensed use of the 3POCM.

 

17



--------------------------------------------------------------------------------

(c) Database Rights. Under the Database Rights included in JDSU Licensed IPR, to
extract data from the databases included therein and to re-utilize such data
(and Improvements thereof prepared by or on behalf of Lumentum) solely to
design, develop, manufacture and have manufactured (subject to Section 3.2),
Sell, Service, and support Lumentum Licensed Products in the Lumentum Field.

(d) Mask Work Rights. Under Mask Work Rights included in JDSU Licensed IPR,
(i) to reproduce and have reproduced (subject to Section 3.2), by optical,
electronic or any other means, mask works and semiconductor topologies embodied
in Lumentum Licensed Products solely in the Lumentum Field, (ii) to import or
distribute a product in which any such mask work or semiconductor topology is
embodied, and (iii) to permit Third Parties to do any of the foregoing.

(e) Trade Secrets and Industrial Designs. Under JDSU and its Affiliates’ Trade
Secrets and Industrial Designs included in JDSU Licensed IPR, solely to design,
develop, manufacture and have manufactured (subject to Section 3.2), Sell, and
Service Lumentum Licensed Products in the Lumentum Field.

(f) Third-Party Licenses. With respect to Intellectual Property Rights licensed
to a member of the JDSU Group by a Third Party, the license grants set forth in
this Article III shall be subject to all of the conditions set forth in the
relevant license agreement between the applicable member of the JDSU Group and
such Third Party, in addition to all of the terms, conditions, and restrictions
set forth herein. Licenses to Lumentum under Intellectual Property Rights owned
by a Third Party shall expire on the expiration of the term of the corresponding
license agreement between such Third Party and applicable member of the JDSU
Group, as the case may be.

(g) Access Methods. Lumentum acknowledges and agrees that, subsequent to the
Distribution Date, the Lumentum Group may no longer use decryption algorithms or
other access methods that were previously provided by JDSU to internal JDSU
users to enable those internal JDSU users to use locked or encrypted copies of
JDSU Commercial Software, except to the extent necessary to continue using those
copies rightfully in use before the Distribution Date. Any access after the
Distribution Date by any member of the Lumentum Group, to additional copies of
such JDSU Commercial Software beyond those copies rightfully in use before the
Distribution Date, or to support, updates, revisions or service, shall be as
separately agreed with JDSU or with an appropriate Third Party software vendor.

(h) Software. Without limiting the generality of the foregoing licenses granted
in this Section 3.1, or the transfer of rights with respect to software
transferred to Lumentum pursuant to Section 2.1 above, such licenses include the
right to use, modify, and reproduce in source code and object code form such
software (and Improvements thereof made by or on behalf of any member of the
Lumentum Group) solely to create Lumentum Licensed Products in the Lumentum
Field, and to Sell and Service such software, in source code and object code
form, as part of such Lumentum Licensed Products.

(i) Termination of Licenses to a Non-Subsidiary. Any and all licenses granted by
JDSU to a member of the Lumentum Group hereunder shall terminate immediately at
the time such entity is no longer an a member of the Lumentum Group.

3.2 Have Made Rights. The licenses in Section 3.1 above shall include the right
to have contract manufacturers and foundries manufacture Lumentum Licensed
Products for any member of the Lumentum Group (including private label or OEM
versions of such products) solely within the Lumentum Field, and are not
intended to include foundry or contract manufacturing activities that any member
of the Lumentum Group may undertake on behalf of Third Parties, whether directly
or indirectly.

 

18



--------------------------------------------------------------------------------

3.3 Sublicenses. The licenses granted to Lumentum in Section 3.1 above shall not
include any right to grant any sublicenses except as follows:

(a) Affiliates. Lumentum may grant sublicenses to any member of the Lumentum
Group , even if they become a member of the Lumentum Group after the Effective
Date, within the scope of its licenses in Section 3.1 above.

(b) Retroactivity. Any sublicense granted pursuant to Section 3.3(a) above may
be made effective retroactively, but shall not be effective for any time prior
to the sublicensee’s becoming a member of the Lumentum Group, and shall only be
effective for such times that such entity remains a member of the Lumentum
Group.

(c) For Resale and End Users. Any member of the Lumentum Group may grant
sublicenses to its distributors, resellers, customers, systems integrators and
other channels of distribution and to its end user customers solely with respect
to Lumentum Licensed Products and solely within the scope of the licenses set
forth in Section 3.1 above; provided, however, that any such sublicense by a
member of the Lumentum Group shall only be effective for such times that such
sublicensing entity remains a member of the Lumentum Group.

(d) Written Agreement. Any sublicense granted pursuant to Section 3.3(a) above
must be pursuant to a written agreement that imposes obligations on the
sublicensee sufficient to enable Lumentum to comply with its obligations
hereunder, including the confidentiality obligations in Article VII of this
Agreement.

3.4 Improvements. As between JDSU Group on the one hand, and Lumentum Group on
the other hand, the applicable member of the Lumentum Group hereby retain all
right, title and interest, including all Intellectual Property Rights, in and to
any Improvements made by or on behalf of them from and after the Effective Date
(a) to any of the Transferred Intellectual Property Rights or Business
Technology, or (b) in the exercise of the licenses granted to it by the JDSU
Group in this Article III, subject in each case only to the ownership interests
of the applicable members of the JDSU Group , and Third Parties in the
underlying Intellectual Property Rights that are improved. Lumentum shall not
have any obligation under this Agreement to notify any member of the JDSU Group
of any such Improvements made by or on behalf of the JDSU Group or to disclose
or license any such Improvements to any member of the JDSU Group.

3.5 JDSU Restricted Patents. JDSU hereby covenants on its own behalf and on
behalf of the other members of the JDSU Group that, unless obligated to do so by
any Third Party agreement existing on the Effective Date, it will not Assert
against any member of the Lumentum Group any JDSU Restricted Patent that would
have been licensed hereunder but for the restriction against a member of the
JDSU Group licensing such Patent to Lumentum contained in a Third Party
agreement. Such covenant shall be with respect to any conduct that would have
otherwise been licensed hereunder. Such covenant shall be effective to the
extent permitted by the Third Party agreement.

Article IV

LICENSES FROM LUMENTUM TO JDSU

4.1 License Grants. Subject to the terms of this Agreement, Lumentum hereby
grants, agrees to grant, and agrees to cause the other members of the Lumentum
Group to grant, to the JDSU Group and its Affiliates the following personal,
irrevocable (except as set forth in Article IX and Article XI of this
Agreement), non-exclusive, worldwide, royalty-free and non-transferable (except
as set forth in

 

19



--------------------------------------------------------------------------------

Article IX of this Agreement) licenses under the Lumentum Licensed IPR, which
license shall be effective at and after the Effective Time, as set forth below,
except that for the avoidance of doubt, such licenses do not convey rights with
regard to (1) the combination of such JDSU Licensed Products with any other
products, including any other JDSU Licensed Products, (2) methods or processes
related to the use of such JDSU Licensed Products other than the inherent use of
such JDSU Licensed Products, and (3) methods or processes involving the use of
JDSU Licensed Products to manufacture (including associated testing) any other
products.

(a) Patents. Under the Patents included in Lumentum Licensed IPR, to do the
following with regard to JDSU Licensed Products and JDSU Licensed Processes in
the JDSU Field: (i) to make (including the right to practice methods, processes
and procedures), (ii) to have made (subject to Section 4.2), and (iii) to use,
lease, Sell, offer for sale and import. The Lumentum Patent licenses set forth
in this Section 4.1(a) shall expire, with respect to each individual licensed
Patent, upon the expiration of the term of each such Lumentum Patent.

(b) Copyrights. Under the Copyrights that are included in Lumentum Licensed IPR,
(i) to reproduce and have reproduced the works of authorship included therein
and derivative works thereof prepared by or on behalf of JDSU, in whole or in
part, solely as part of JDSU Licensed Products in the JDSU Field, (ii) to
prepare derivative works or have derivative works prepared for it based upon
such works of authorship solely to create JDSU Licensed Products in the JDSU
Field, (iii) to distribute (by any means and using any technology, whether now
known or unknown) copies of the works of authorship included therein (and
derivative works thereof prepared by or on behalf of JDSU) to the public by
Sale, solely as part of JDSU Licensed Products in the JDSU Field, (iv) to
perform (by any means and using any technology, whether now known or unknown,
including electronic transmission) and display the works of authorship included
therein (and derivative works thereof prepared by or on behalf of JDSU), in all
cases solely as part of JDSU Licensed Products in the JDSU Field, and (v) to use
such works of authorship (and derivative works thereof prepared by or on behalf
of JDSU) solely to design, develop, manufacture and have manufactured (subject
to Section 4.2), Sell, Service, and support JDSU Licensed Products in the JDSU
Field.

The parties acknowledge that some of the materials licensed under this provision
(e.g. documents, PowerPoint slides, photo libraries, etc.) also contain 3POCM
such as fonts, images and graphics, which are licensed to Lumentum but are not
sub-licensable to JDSU. The license granted under this provision, therefore,
does not extend to the use of such 3POCM, and JDSU is solely responsible for
obtaining its own licenses to the 3POCM. JDSU shall also indemnify and hold
Lumentum harmless from all claims by Third Parties arising out of or relating to
JDSU’s unlicensed use of the 3POCM.

(c) Database Rights. Under the Database Rights included in Lumentum Licensed
IPR, to extract data from the databases included therein and to re-utilize such
data (and Improvements thereof prepared by or on behalf of JDSU) solely to
design, develop, manufacture and have manufactured (subject to Section 4.2),
Sell, Service, and support JDSU Licensed Products in the JDSU Field.

(d) Mask Work Rights. Under the Transferred Mask Work Rights included in
Lumentum Licensed IPR, (i) to reproduce and have reproduced (subject to
Section 4.2), by optical, electronic or any other means, mask works and
semiconductor topologies embodied in JDSU Licensed Products solely in the JDSU
Field, (ii) to import or distribute a product in which any such mask work or
semiconductor topology is embodied, and (iii) to permit Third Parties to do any
of the foregoing.

(e) Trade Secrets and Industrial Designs. Under the Transferred Trade Secrets
and Transferred Industrial Designs included in Lumentum Licensed IPR solely to
design, develop, manufacture and have manufactured (subject to Section 4.2),
Sell, and Service JDSU Licensed Products in the JDSU Field.

 

20



--------------------------------------------------------------------------------

(f) Third-Party Licenses. With respect to Intellectual Property Rights licensed
to a member of the Lumentum or its Affiliates by a Third Party, the license
grants set forth in this Article IV shall be subject to all of the conditions
set forth in the relevant license agreement between the applicable member of the
Lumentum Group and such Third Party, in addition to all of the terms, conditions
and restrictions set forth herein. Licenses to JDSU under Intellectual Property
Rights owned by a Third Party shall expire on the expiration of the term of the
corresponding license agreement between such Third Party and Lumentum or the
Lumentum Affiliate, as the case may be.

(g) Access Methods. JDSU acknowledges and agrees that, subsequent to the
Distribution Date, the JDSU Group may no longer use decryption algorithms or
other access methods that were previously provided by the Lumentum Business to
internal JDSU users to enable those internal JDSU users to use locked or
encrypted copies of Lumentum Commercial Software, except to the extent necessary
to continue using those copies rightfully in use before the Distribution Date.
Any access after the Distribution Date any member of the JDSU Group to
additional copies of such Lumentum Commercial Software beyond those copies
rightfully in use before the Distribution Date, or to support, updates,
revisions or service, shall be as separately agreed with Lumentum or with an
appropriate Third Party software vendor.

(h) Software. Without limiting the generality of the foregoing licenses granted
in this Section 4.1, or transfer of rights with respect to software transferred
to JDSU pursuant to Section 2.2 above, such licenses include the right to use,
modify, and reproduce in source code and object code form such software (and
Improvements thereof made by or on behalf of any member of the JDSU Group)
solely to create JDSU Licensed Products in the JDSU Field, and to Sell and
Service such software, in source code and object code form, as part of such JDSU
Licensed Products.

(i) Termination of Licenses to a Non-Subsidiary. Any and all licenses granted by
Lumentum to a member of the JDSU Group shall terminate immediately at the time
such entity is no longer a member of the JDSU Group.

4.2 Have Made Rights. The licenses in Section 4.1 above shall include the right
to have contract manufacturers and foundries manufacture JDSU Licensed Products
for any member of the JDSU Group (including private label or OEM versions of
such products) solely within the JDSU Field and are not intended to include
foundry or contract manufacturing activities that any member of the JDSU Group
may undertake on behalf of Third Parties, whether directly or indirectly.

4.3 Sublicenses. The licenses granted to JDSU in Section 4.1 above shall not
include any right to grant any sublicenses except as follows:

(a) Affiliates. JDSU may grant sublicenses to any member of the JDSU Group, even
if they become a member of the JDSU Group after the Effective Date, within the
scope of its licenses in Section 4.1 above.

(b) Retroactivity. Any sublicense granted pursuant to Section 4.3(a) above may
be made effective retroactively, but shall not be effective for any time prior
to the sublicensee’s becoming a member of the JDSU Group, and shall only be
effective for such times that such entity remains a member of the JDSU Group.

 

21



--------------------------------------------------------------------------------

(c) For Resale and End Users. Any member of the JDSU Group may grant sublicenses
to its distributors, resellers, customers, systems integrators and other
channels of distribution and to its end user customers solely with respect to
JDSU Licensed Products and solely within the scope of the licenses set forth in
Section 4.1 above, provided, however, that any such sublicense by a member of
the JDSU Group shall only be effective for such times that such sublicensing
entity remains a member of the JDSU Group.

(d) Written Agreement. Any sublicense granted pursuant to Section 3.3(a) above
must be pursuant to a written agreement that imposes obligations on the
sublicensee sufficient to enable JDSU to comply with its obligations hereunder,
including the confidentiality obligations in Article VII of this Agreement.

4.4 Improvements. As between JDSU Group on the one hand, and Lumentum Group on
the other hand, the applicable member of the JDSU Group hereby retain all right,
title and interest, including all Intellectual Property Rights, in and to any
Improvements made by or on behalf of them from and after the Effective Date
(a) to any of the Excluded Intellectual Property Rights or JDSU Technology, or
(b) in the exercise of the licenses granted to it by any member of the Lumentum
Group in this Article IV, subject in each case only to the ownership interests
of the applicable members of the Lumentum Group and Third Parties in the
underlying Intellectual Property Rights that are improved. JDSU shall not have
any obligation under this Agreement to notify any member of the Lumentum Group
of any such Improvements made by or on behalf of any member of the JDSU Group or
to disclose or license any such Improvements to the other members of the
Lumentum Group.

4.5 Lumentum Restricted Patents. Lumentum hereby covenants on its own behalf and
on behalf of the other members of the Lumentum Group that, unless obligated to
do so by any Third Party agreement existing on the Effective Date, it will not
Assert against any member of the JDSU Group any Lumentum Restricted Patent that
would have been licensed hereunder but for the restriction against a member of
the Lumentum Group licensing such Patent to JDSU contained in a Third Party
agreement. Such covenant shall be with respect to any conduct that would have
otherwise been licensed hereunder. Such covenant shall be effective to the
extent permitted by the Third Party agreement.

 

Article V

TRADEMARK LICENSE

5.1 License Grant. Subject to the terms of this Agreement, JDSU hereby grants to
Lumentum an irrevocable (except as set forth in Article IX and Article XI),
personal, non-exclusive, worldwide, royalty-free and non-transferable (except as
set forth in Article IX below) license to the Licensed Marks (the “Trademark
License”), which license shall be effective as of the Effective Time and
continuing in perpetuity, to use the Licensed Marks on or in connection with:

(a) Licensed Transitional Products,

(b) Collateral Materials, and

(c) Marketing Materials.

all in connection with the Sale, offer for Sale, support, and Service of such
Licensed Transitional Products (or in the case of Licensed Transitional Products
in the form of software, in connection with the licensing of such Licensed
Transitional Products).

 

22



--------------------------------------------------------------------------------

5.2 License Restrictions. Lumentum may not use any Licensed Mark in direct
association with another Mark such that the two Marks appear to be a single Mark
or in any other composite manner with any Marks of Lumentum or any Third Party.

5.3 License Undertakings. As a condition to the licenses granted hereunder, each
party undertakes to the other party that:

(a) Lumentum shall not use the Licensed Marks (or any other Mark of JDSU) in any
manner contrary to public morals, in any manner which is deceptive or
misleading, which ridicules or is derogatory to the Licensed Marks, or which
compromises or reflects unfavorably upon the goodwill, good name, reputation or
image of JDSU or the Licensed Marks, or which might jeopardize or limit JDSU’s
proprietary interest therein.

(b) JDSU shall not use the Transferred Trademarks in any manner contrary to
public morals, in any manner which is deceptive or misleading, which ridicules
or is derogatory to the Transferred Trademarks, or which compromises or reflects
unfavorably upon the goodwill, good name, reputation or image of Lumentum or the
Transferred Trademarks, or which might jeopardize or limit Lumentum’s
proprietary interest therein

(c) Lumentum shall not use the Licensed Marks or any other JDSU Mark in
connection with any products other than the Licensed Transitional Products,
including without limitation any other products sold and/or manufactured by
Lumentum.

(d) JDSU shall not use the Transferred Trademarks or any other Lumentum Mark in
connection with any products, including without limitation any other products
sold and/or manufactured by JDSU.

(e) Lumentum shall not: (i) misrepresent to any Person the scope of its
authority under this Trademark License, (ii) incur or authorize any expenses or
liabilities chargeable to JDSU or (iii) take any actions that would impose upon
JDSU any obligation or liability to a Third Party other than obligations under
this Trademark License or other obligations which JDSU expressly approves in
writing for Lumentum to incur on its behalf.

(f) With respect to the Transferred Trademarks, JDSU shall not: (i) incur or
authorize any expenses or liabilities chargeable to Lumentum or (iii) take any
actions that would impose upon Lumentum any obligation or liability to a Third
Party other than obligations which Lumentum expressly approves in writing for
JDSU to incur on its behalf.

(g) All press releases and corporate advertising and promotions that embody the
Licensed Marks and messages conveyed thereby shall be consistent with the high
standards and prestige represented by the Licensed Marks.

5.4 JDSU Reservation Of Rights. Except as otherwise expressly provided in this
Trademark License, JDSU shall retain all rights in and to the Licensed Marks and
all other JDSU Marks, including without limitation:

(a) all rights of ownership in and to the Licensed Marks;

(b) the right to use (including the right of any member of the JDSU Group to
use) the Licensed Marks, either alone or in combination with other Marks, in
connection with the marketing, offer or provision of any products or services,
except for the Licensed Transitional Products; and

 

23



--------------------------------------------------------------------------------

(c) the right to license Third Parties to use the Licensed Marks, except on the
Licensed Transitional Products.

5.5 Lumentum Reservation Of Rights. Lumentum shall retain all rights in and to
the Transferred Trademarks and all other Lumentum Marks, including without
limitation:

(a) all rights of ownership in and to the Transferred Trademarks;

(b) the right to use (including the right of any member of the Lumentum Group to
use) the Transferred Trademarks, either alone or in combination with other
Marks, in connection with the marketing, offer or provision of any products or
services; and

(c) the right to license Third Parties to use the Transferred Trademarks.

5.6 References to the Other Party. It is understood and agreed that it shall not
be a violation of this Agreement for any member of either the JDSU Group or the
Lumentum Group or their respective Authorized Dealers to make accurate
references to the fact that Lumentum has succeeded to the business of JDSU with
respect to the Licensed Transitional Products, or for any member of the Lumentum
Group or their respective Authorized Dealers to advertise or promote its or
their provision of maintenance services or supply of spare parts for Licensed
Transitional Products or Lumentum Legacy Products previously sold under any of
the Licensed Marks, provided that the applicable member of the Lumentum Group
and their respective Authorized Dealers do not in connection therewith claim to
be authorized by JDSU in any manner with respect to such activities.
Notwithstanding the foregoing, it shall not be a violation of this Agreement for
either party to refer to the other party in a nominative or non-trademark use,
such as a statement that Lumentum’s parts and components are compatible with
Licensed Transitional Products previously sold by JDSU, as long as such use is
not misleading or would otherwise cause consumer confusion. For the avoidance of
doubt, either party may make accurate references to the fact that Lumentum has
succeeded to the business of JDSU with respect to the Licensed Transitional
Products.

5.7 Sublicenses To Subsidiaries and Contract Manufacturers. Subject to the terms
and conditions of this Trademark License, including all applicable Trademark
Usage Guidelines and other restrictions in this Trademark License, Lumentum may
grant sublicenses to its any member of the Lumentum Group and to Contract
Manufacturers entering into Contract Manufacturer agreements with any member of
the Lumentum Group (collectively “Trademark Sublicensees”) to use the Licensed
Marks in accordance with the license grant in Section 5.1 above. If Lumentum
grants any sublicense rights pursuant to this Section 5.7 and any such Trademark
Sublicensee ceases to be a member of the Lumentum Group or Contract
Manufacturer, then the sublicense granted to such member of the Lumentum Group
or Contract Manufacturer pursuant to this Section 5.7 shall terminate
immediately upon cessation.

5.8 Authorized Dealers’ Use Of Marks. Subject to the terms and conditions of
this Trademark License, including all applicable Trademark Usage Guidelines and
other restrictions in this Trademark License, Lumentum (and those members of the
Lumentum Group sublicensed to use the Licensed Marks pursuant to Section 5.7)
may allow Authorized Dealers to: (a) Sell, otherwise distribute or Service
Collateral Materials and Licensed Transitional Products bearing the Licensed
Marks, (b) create and use Marketing Materials and (c) allow other Authorized
Dealers to do any or all of these things, provided that such Authorized Dealers
agree to full compliance with all relevant provisions of this Trademark License.
Lumentum shall remain responsible and liable to JDSU for all acts or omissions
of Authorized Dealers with respect to the Licensed Marks or this Trademark
License if such acts or omissions were made by Lumentum.

 

24



--------------------------------------------------------------------------------

5.9 Trademark Usage Guidelines. Lumentum, each member of the Lumentum Group and
their respective Authorized Dealers shall use the Licensed Marks only in a
manner that is consistent with the Trademark Usage Guidelines. To the extent
that Lumentum’s use of the Licensed Marks is unchanged from how the Licensed
Marks were used in a product Sold by JDSU prior to the Effective Date, such use
in the Licensed Transitional Products shall be deemed to be consistent with the
Trademark Usage Guidelines. At JDSU’s reasonable request, Lumentum agrees to
furnish or make available for inspection to JDSU one (1) sample of Collateral
Materials and Marketing Materials of the Lumentum Group that include one or more
of the Licensed Marks. Lumentum further agrees to take reasonably appropriate
measures to require its Authorized Dealers to furnish or make available for
inspection to Lumentum samples of Marketing Materials and Collateral Materials
of its Authorized Dealers.

5.10 Infringement Proceedings. If JDSU or Lumentum learns of any infringement or
threatened infringement of the Licensed Marks, or any unfair competition,
passing-off or dilution with respect to the Licensed Marks, JDSU and Lumentum
will discuss the matter in good faith with a view to determining an appropriate
path (including cost allocation) to enforcement and protection of the Licensed
Marks.

5.11 Registration; Maintenance of Licensed Trademarks.

(a) Until such time as both JDSU and Lumentum mutually agree to abandon usage
and registrations of the Licensed Marks, upon Lumentum’s reasonable written
request, JDSU shall (i) take all reasonably necessary steps to procure
registration of the Licensed Marks in all jurisdictions requested by Lumentum
and (ii) subject to Section 5.11(b), use commercially reasonable efforts to
maintain the Licensed Marks and all registrations thereof and applications
therefor in all jurisdictions in which each is registered or an application
therefor is pending. Lumentum shall (and shall cause the other members of the
Lumentum Group to) execute all documents as are reasonably necessary or
appropriate to aid in, and shall otherwise reasonably cooperate (at Lumentum’s
cost and expense) with the efforts of JDSU to prepare, obtain, file, record and
maintain all such registrations and applications. Subject to Section 5.11(b),
the costs related to ongoing registration and maintenance of the Licensed Marks
shall be split equally between JDSU and Lumentum.

(b) If JDSU determines (in its sole and absolute discretion) to permanently
cease using the Licensed Marks, JDSU shall give Lumentum three (3) months’
advance written notice of its intent to abandon usage of the Licensed Marks.
Within such three (3) month period, JDSU shall (and shall reasonably promptly
execute, upon Lumentum’s written request, such other documentation as may be
reasonably necessary to irrevocably assign the Licensed Marks to Lumentum for
aggregate consideration to JDSU of one U.S. dollar ($1.00), and Lumentum shall
pay all filing fees related to such assignment. Upon any such assignment of the
Licensed Marks to Lumentum pursuant to this Section 5.11(b), (a) the Trademark
License shall automatically and immediately terminate and (b) no member of the
JDSU Group shall have any rights whatsoever to use any Licensed Marks subsequent
to the date of such termination and JDSU shall (and shall cause the other
members of the JDSU Group to) immediately cease using the Licensed Marks in any
and all forms. From that time forward, the costs related to ongoing registration
and maintenance of the Licensed Marks shall be borne by Lumentum.

(c) If Lumentum determines (in its sole and absolute discretion) to permanently
cease using the Licensed Marks, Lumentum shall give JDSU three (3) months’
advance written notice of its intent to abandon usage of the Licensed Marks.
Upon the expiration of such three (3) month period, (a) the Trademark License
shall automatically and immediately terminate and (b) no member of the Lumentum
Group shall have any rights whatsoever to use any Licensed Marks subsequent to
the date of such termination and Lumentum shall (and shall cause the other
members of the Lumentum Group to) immediately cease using the Licensed Marks in
any and all forms. From that time forward, the costs related to ongoing
registration and maintenance of the Licensed Marks shall be borne by JDSU.

 

25



--------------------------------------------------------------------------------

Article VI

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

6.1 Assignments and Licenses. No party may assign or grant a license under any
of such party’s Intellectual Property Right which it has licensed to the other
party in Articles III, Article IV or Article V of this Agreement, unless such
assignment or grant is made subject to the licenses granted herein. For the
avoidance of any doubt, a non-exclusive license grant shall be deemed subject to
the licenses granted herein.

6.2 Assistance By Employees. Each party agrees that its employees and
contractors have a continuing duty to assist the other party with the
prosecution of, and other patent or trademark office proceedings (e.g., reissue,
reexamination, interference, inter partes review, post-grant review, etc.)
regarding, the other party’s Patent applications, Patents, Marks, and other
Intellectual Property Rights (all of the foregoing, collectively,
“Administrative IP Proceedings”). Accordingly, each party agrees to reasonably
make available to the other party and its counsel (i) inventors and other
reasonably necessary persons employed by it for the other party’s reasonable
needs regarding execution of documents, interviews, declarations, and testimony,
and (ii) documents, materials, and information for the other party’s reasonable
good faith needs regarding such Administrative IP Proceedings. Any actual and
reasonable out-of-pocket expenses associated with such assistance shall be borne
by the party involved in the Administrative IP Proceeding, expressly excluding
the value of the time of the other party’s personnel (regarding which the
Parties shall agree on a case by case basis with respect to reasonable
compensation).

6.3 Inventor Compensation. Each party will be responsible for providing inventor
incentive compensation to its employees under its own internal policies. To the
extent that a party bases an inventor’s incentive compensation on a Patent or a
Patent application of the other party, the parties will reasonably cooperate by
providing to each other relevant information about their Patents for which one
or more inventors are employees of the other party. To the extent that inventor
compensation is specified by local law, the parties will reasonably cooperate in
providing information to each other in order to enable each party to calculate
inventor compensation. No party shall have any obligation to provide any
inventor incentive compensation to an employee of the other party except as
required by law. Any information provided under this Section 6.3 shall be
subject to Section 7.1.

6.4 No Implied Licenses. Nothing contained in this Agreement shall be construed
as conferring any rights by implication, estoppel or otherwise, under any
Intellectual Property Rights, other than as expressly granted in this Agreement,
and all other rights under any Intellectual Property Rights licensed to a member
of the Lumentum Group or a member of the JDSU Group hereunder are expressly
reserved by the party granting the license. The party receiving the license
hereunder acknowledges and agrees that the party (or its applicable Subsidiary )
granting the license is the sole and exclusive owner of the Intellectual
Property Rights so licensed.

6.5 No Field Restrictions For Patent Licensing. Except as expressly set forth
elsewhere in this Agreement, including in the Exhibits, each party shall be free
to grant licenses of any sort under any of its owned Lumentum Patents or JDSU
Patents (as the case may be) to any Third Party without restriction as to field
of use.

6.6 No Obligation to Prosecute Patents. Except as expressly set forth elsewhere
in this Agreement, including in the Exhibits, no party shall have any obligation
to seek, perfect, or maintain any

 

26



--------------------------------------------------------------------------------

protection for any of its Intellectual Property Rights. Without limiting the
generality of the foregoing, except as expressly set forth elsewhere in this
Agreement, including in the Exhibits, no party shall have any obligation to file
any Patent application, to prosecute any Patent, or secure any Patent rights or
to maintain any Patent in force.

6.7 Reconciliation. The parties acknowledge that, as part of the transfer of the
Transferred Intellectual Property Rights, the Transferred Licenses, the Excluded
Intellectual Property Rights, the Excluded Licenses and the Business Technology,
the JDSU Group , on the one hand, and the Lumentum Group , on the other hand,
may inadvertently retain Technology or Intellectual Property Rights that should
have been transferred to the other party pursuant to Article II of this
Agreement, and a party may inadvertently acquire Technology or Intellectual
Property Rights that should not have been transferred. Each party agrees to
resolve such errors using the procedures set forth in Section 6.12.

6.8 Technical Assistance. Except as expressly set forth elsewhere in this
Agreement (including in the Exhibits), in the CONTRIBUTION AGREEMENT, in the
SEPARATION AGREEMENT, or any other mutually executed agreement between the
parties, no party shall be required to provide the other party with any
technical assistance or to furnish any other party with, or obtain on their
behalf, any documents, materials or other information or Technology.

6.9 Third-Party Infringement. Except as expressly set forth elsewhere in this
Agreement, no party shall have any obligation hereunder to institute or maintain
any action or suit against Third Parties for infringement or misappropriation of
any Intellectual Property Rights in or to any Technology licensed to the other
party hereunder, or to defend any action or suit brought by a Third Party which
challenges or concerns the validity of any of such Intellectual Property Rights
or which claims that any Technology licensed to the other party hereunder
infringes or constitutes a misappropriation of any Intellectual Property Rights
of any Third Party. Each party (the “Notifying party”) has the continuing
obligation to promptly notify the other party in writing upon learning of a
Third Party likely infringing, misappropriating, or other violating or impairing
any Intellectual Property Rights of the other party which are licensed to the
Notifying party under this Agreement. Such notification shall set forth in
reasonable specificity the identity of the suspected infringing Third Party and
the nature of the suspected infringement. Except as expressly set forth
elsewhere in this Agreement, the party to whom the Intellectual Property Right
is licensed shall not take any steps to contact any such Third Party without the
other party’s prior written permission, and such other party shall have the sole
discretion to determine whether and in what manner to respond to any such
unauthorized Third-Party use and shall be exclusively entitled to any remedies,
including monetary damages, related thereto or resulting therefrom. In the event
that the party granting the license hereunder decides to initiate any claim
against any Third Party, the party to whom the Intellectual Property Right is
licensed shall cooperate fully with the licensor.

6.10 Copyright Notices.

(a) Notwithstanding anything to the contrary herein, as to works in which
Lumentum owns the copyright, to the extent any such works contain copyright
notices which indicate a different entity as the copyright owner, Lumentum may,
but shall not be required, to change such notices.

(b) Notwithstanding anything to the contrary herein, as to works in which JDSU
owns the copyright, to the extent any such works contain copyright notices which
indicate a different entity as the copyright owner, JDSU may, but shall not be
required, to change such notices.

6.11 No Challenge to Title. Each party agrees that it shall not (and shall cause
its Subsidiaries not to), for any reason, after the Effective Date (regardless
of whether this Agreement is subsequently terminated), either itself do or
authorize any Third Party to do any of the following

 

27



--------------------------------------------------------------------------------

anywhere in the world with respect to any Intellectual Property Rights licensed
to such party or its Subsidiaries hereunder: (a) represent to any Third Party in
any manner that it owns or has any ownership rights in such Intellectual
Property Rights; (b) apply for any registration of such Intellectual Property
Rights (including federal, state, and national registrations); or (c) impair,
dispute or contest the validity or enforceability of the other party’s (or any
of such other party’s Subsidiaries) right, title and interest in and to such
Intellectual Property Rights.

6.12 Dispute Resolution. In the event of any controversy, dispute or claim (a
“Dispute”) arising out of or relating to any party’s rights or obligations under
this Agreement (whether arising in contract, tort or otherwise) (including the
interpretation or validity of this Agreement), such Dispute shall be resolved in
accordance with the dispute resolution process referred to in Article VI of the
CONTRIBUTION AGREEMENT.

Article VII

CONFIDENTIAL INFORMATION

7.1 Confidential Information. Each party shall (and shall cause its Affiliates
to) hold all confidential or proprietary information licensed to it hereunder
and any other confidential or proprietary information disclosed to it or any
other Affiliates hereunder in confidence in accordance with Section 5.2 of the
CONTRIBUTION AGREEMENT.

7.2 Contract Manufacturing. Notwithstanding anything to the contrary herein,
each party agrees that, in exercising its “Have-Made” rights (by Lumentum,
pursuant to Section 3.2, or by JDSU, pursuant to Section 4.2), each party may
only disclose Trade Secrets or Industrial Designs licensed from the other party
in Articles III and Article IV of this Agreement if it has executed a written
confidentiality agreement with the Third Party contract manufacturer with
appropriate, industry standard terms, and in all cases containing terms and
conditions pertaining to the protection of proprietary and confidential
information no less restrictive than those set forth in Section 7.1.

7.3 Source Code. In addition to the provisions of Section 5.2 of the
CONTRIBUTION AGREEMENT, JDSU shall maintain the confidentiality all information
and documents related to all Licensed Lumentum Source Code and Lumentum shall
maintain the confidentiality of all information and documents related to all
Licensed JDSU Source Code until the expiration of any copyright therein. Each
party shall use the same degree of care as it uses to protect its own
proprietary source code, but in any case no less than a reasonable degree of
care, to prevent unauthorized use, dissemination or publication of the source
code. Any Third Party disclosure necessary to make commercial use of the source
code shall be made only under a confidentiality agreement with terms no less
restrictive than those of this Article VII of this Agreement. Source code shall
cease to qualify as confidential information if it (a) becomes publicly
available without breach of this Agreement, or (b) is obtained by the licensed
party from a Third Party lawfully in possession of the source code and which
provides the source code without breach of any duty of confidentiality owed
directly or indirectly to the source code owner (either JDSU and/or Lumentum, as
may be applicable). Notwithstanding the provisions of this Section 7.3, each
party may disclose the other party’s source code if required by law, regulation,
or court order provided that the party seeking to disclose provides notice and a
reasonable opportunity to object to, limit, or condition the disclosure (e.g.,
to limit the disclosure to the minimum necessary to comply with the law,
regulation, or court order and for the disclosure to be made under protective
order or other order of confidentiality).

7.4 Trade Secrets. In addition to the provisions of Section 5.2 of the
CONTRIBUTION AGREEMENT, JDSU and Lumentum shall each maintain the
confidentiality of the Transferred Trade Secrets, Excluded Trade Secrets and the
Common Infrastructure Trade Secrets. Each party shall use the

 

28



--------------------------------------------------------------------------------

same degree of care as it uses to protect its own trade secrets, but in any case
no less than a reasonable degree of care, to prevent unauthorized use,
dissemination or publication of the trade secrets. Any Third Party disclosure
necessary to exploit the trade secrets shall be made only under a
confidentiality agreement with terms no less restrictive than those of this
Article VII. Trade secrets shall cease to qualify as confidential information if
it (a) becomes publicly available without breach of this Agreement, or (b) is
obtained from a Third Party lawfully in possession of the trade secret and which
provides the trade secret without breach of any duty of confidentiality owed
directly or indirectly to the trade secret owner (either JDSU and/or Lumentum,
as may be applicable). Notwithstanding the provisions of this Section 7.4, each
party may disclose the other party’s trade secret information if required by
law, regulation, or court order provided that the party seeking to disclose
provides notice and a reasonable opportunity to object to, limit, or condition
the disclosure (e.g., to limit the disclosure to the minimum necessary to comply
with the law, regulation, or court order and for the disclosure to be made under
protective order or other order of confidentiality).

Article VIII

LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

8.1 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE
DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND BASED ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING
SHALL NOT, HOWEVER, LIMIT THE DAMAGES AVAILABLE TO A PARTY FOR (A) INFRINGEMENT
OR MISAPPROPRIATION OF ITS INTELLECTUAL PROPERTY RIGHTS BY ANOTHER PARTY OR
(B) BREACHES OF ARTICLE VII CONFIDENTIAL INFORMATION.

8.2 Warranties Disclaimer. Except as otherwise set forth herein, (a) EACH PARTY
ACKNOWLEDGES AND AGREES THAT ALL INTELLECTUAL PROPERTY RIGHTS, TECHNOLOGY,
INFORMATION, AND PROPRIETARY RIGHTS TRANSFERRED, ASSIGNED, LICENSED, OR GRANTED
HEREUNDER ARE TRANSFERRED, ASSIGNED, LICENSED, AND GRANTED WITHOUT ANY
WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT
THERETO, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ENFORCEABILITY OR
NON-INFRINGEMENT, (b) no party makes any warranty or representation that any
manufacture, use, importation, offer for sale or sale of any product or service
will be free from infringement or misappropriation of any Patent or other
Intellectual Property Right of any Third Party, (c) JDSU makes no warranty or
representation as to the validity and/or scope of any JDSU Patent or any of the
Transferred Patents, and (d) Lumentum makes no warranty or representation as to
the validity and/or scope of any Lumentum Patent or any Excluded Patent.

Article IX

TRANSFERABILITY AND ASSIGNMENT

9.1 No Assignment Or Transfer Without Consent. Except as otherwise provided in
this Article IX, no party may assign or transfer any of the Intellectual
Property Rights licenses granted pursuant to this Agreement, nor this Agreement
as a whole, whether by operation of law or otherwise, without the prior written
consent of the non-transferring party. The non-transferring party may, in its
sole and absolute discretion, grant or withhold such consent. Any purported
assignment or transfer without

 

29



--------------------------------------------------------------------------------

such consent shall be void and of no effect. Unless otherwise agreed in
connection with consent to an assignment or transfer, no assignment or transfer
made pursuant to this Section 9.1 shall release the transferring party from any
of its rights, responsibilities, duties, obligations, and liabilities under this
Agreement. The Change of Control of a party is deemed to be an assignment and
transfer of the Intellectual Property Rights licenses granted to such party
pursuant to this Agreement.

9.2 Sale of All or Part of the Business.

(a) If a party (the “Transferring Party”), after the Distribution Effective Time
either (i) undergoes a Change of Control, (ii) transfers, disposes of or
otherwise divests a going business to a Third Party or (iii) transfers, disposes
of or otherwise divests all or substantially all of the assets of the
Transferring Party to which an applicable license hereunder relates (the Third
Party in any of the foregoing transactions referred to as the “Transferee” and
any such transaction referred to as the “Transfer”), then, upon the joint
written request of the Transferring Party and the Transferee to the other party
(the “Non-Transferring Party”) not later than sixty (60) days following the
closing of the Transfer, the Non-Transferring Party shall grant a royalty-free
license to the Transferee under the same terms as the license granted to the
Transferring Party under this Agreement subject to all of the following
conditions and restrictions:

(i) the Transferee shall agree to be bound, in advance in writing, by the terms
of this Agreement, including the non-compete provision;

(ii) the effective date of such license shall be the closing date of the
Transfer;

(iii) the products, services and processes of the Transferee that are subject to
such license shall be limited to the products, services and processes that are
commercially released or for which substantial steps have been taken to
commercialize as of the closing date of the Transfer by the Transferring Party;

(iv) the Intellectual Property Rights of the Non-Transferring Party that are
subject to the license to be granted to the Transferee shall be limited to
Intellectual Property Rights licensed to the Transferring Party pursuant to
Articles III, Article IV or Article V of this Agreement, as the case may be; and

(v) the license to the Transferee shall terminate in the event that during the
term of the license the Transferee (A) becomes engaged with the Non-Transferring
Party in litigation, arbitration or other formal dispute resolution proceedings
involving assertion of infringement, misappropriation, or other violation or
impairment of Intellectual Property Rights (pending in any court, tribunal, or
administrative agency or before any appointed or agreed upon arbitrator in any
jurisdiction worldwide) (any of the foregoing proceedings referred to as “Formal
IP Proceedings”) or (B)(1) makes a written allegation of infringement,
misappropriation, or other violation or impairment of Intellectual Property
Rights against the Non-Transferring Party, (2) makes a written request that the
Non-Transferring Party license or otherwise offer to the Non-Transferring Party
a license to Intellectual Property Rights in connection with an allegation of
infringement, misappropriation, or other violation or impairment of Intellectual
Property Rights, or (3) engages in discussions or negotiations with the
Non-Transferring Party for the settlement or compromise of any actual or alleged
infringement, misappropriation, or other violation or impairment of Intellectual
Property Rights (any of the foregoing in (1), (2) and (3) referred to as
“Informal IP Discussions”), in each case involving Intellectual Property Rights
under which the Transferee has ownership or control without any ongoing
obligation to pay royalties or other consideration to Third Parties.

 

30



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, the Non-Transferring Party,
shall have no obligation to enter into a license with any Transferee under this
Section 9.2 in the event that (i) at the time that the Transferring Party and
Transferee make a joint request for a license from the Non-Transferring Party
pursuant to this Section 9.2, the Non-Transferring Party and the Transferee are
engaged in Formal IP Proceedings or (ii) at any time in the twelve (12) months
prior to the date of the joint request that the Transferee has engaged in
Informal IP Discussions with the Non-Transferring Party, in each case involving
Intellectual Property Rights under which the Transferee has ownership or control
without any ongoing obligation to pay royalties or other consideration to Third
Parties.

Article X

NON-COMPETITION AND COVENANT NOT TO SUE

10.1 Non-Compete. Subject to Section 10.2, the parties agree that for a period
of three (3) years following the Distribution Date, (a) JDSU and its Affiliates
will not manufacture, supply, distribute, or Sell (directly or through Third
Parties) any JDSU Products that are within the Lumentum Field, and (b) Lumentum
and its Affiliates will not manufacture, supply, distribute, or Sell (directly
or through Third Parties) any Lumentum Products that are within the JDSU Field.

10.2 Limited Exceptions.

(a) Notwithstanding Section 10.1, subject to the below conditions, the JDSU
Group shall have the right to manufacture, supply, distribute or Sell products
in those JDSU Businesses described in EXHIBIT 10.2(a) as generally, commercially
available by any member of the JDSU Group immediately after the Effective Date
including any Improvements to such products released for general, commercial
availability by JDSU at any time on or before July 1, 2017 (collectively, the
“JDSU Competitive Products”) and the JDSU Group may supply, distribute and/or
Sell such JDSU Competitive Products if supplied by Lumentum.

For the purposes of this Section 10.2(a), the scope of all Improvements for the
purposes of JDSU Products shall be limited to adaptations, derivatives,
improvements or modifications of the JDSU Competitive Products, provided only
that such adaptations, derivatives, improvements or modifications still satisfy
the definition of the applicable JDSU Competitive Product as described in
EXHIBIT 10.2(a) (e.g. all Improvements to PacketPortal and JMEP Optical
Transceiver products must have all the features and requirements described
within the PacketPortal and JMEP Optical Transceiver products description in
EXHIBIT 10.2(a)).

(b) Notwithstanding Section 10.1, subject to the below conditions, the Lumentum
Group shall have the right to manufacture, supply, distribute or Sell optical
products in those Lumentum Businesses described in EXHIBIT 10.2(B) as generally,
commercially available by any member of the Lumentum Group immediately after the
Effective Date, including any Improvements to such products released for
general, commercial availability by Lumentum on or before July 1, 2017
(collectively, the “Lumentum Competitive Products” and together with the JDSU
Competitive Products referred to as the “Excepted Field”) (b) and the Lumentum
Group may supply, distribute and/or Sell such Lumentum Competitive Products if
supplied by JDSU.

For the purposes of this Section 10.2(b), the scope of all Improvements for the
purposes of Lumentum Products shall be limited to adaptations, derivatives,
improvements or modifications of the Lumentum Competitive Products, provided
only that such adaptations, derivatives, improvements or modifications still
satisfy the definition of the applicable Lumentum Competitive Product as
described in EXHIBIT 10.2(B).

 

31



--------------------------------------------------------------------------------

10.3 Mutual Covenant Not To Sue. Each party (each, a “Covenantor”) covenants and
agrees that it will not, for a period of three (3) years following the
Distribution Date (the “Covenant Period”) Assert against the other party or any
member of the JDSU Group or the Lumentum Group, as applicable (the other party
and their respective group members each being a “Covenantee”) for damages, loss,
or injury of any kind arising from, related to, or in any way connected to the
Covenantor’s IPR as such IPR may apply in the Covenantee’s Excepted Field
(“Covenant IPR”). Notwithstanding the foregoing, the covenant not to Assert in
this Section shall cease to apply to a Covenantee if that Covenantee willfully
infringes, misappropriates, or otherwise improperly uses the Covenant IPR. For
the avoidance of doubt, Covenant IPR shall not include any IPR of any Transferee
as contemplated in Section 9.2. Further, Covenantee’s rights under this
Section 10.3 shall terminate effective upon consummation of a Transfer as
contemplated in Section 9.2, except that the covenant not to Assert shall be
binding on Covenantor with respect to any actions taken by Covenantee prior to
the consummation of such Transfer.

The mutual covenant of this section shall be personal to each party, and neither
party shall assign, nor shall permit any of their respective group members to
assign, to another person or entity an interest in any of the Covenant IPR with
any rights to Assert unless such assignee agrees in writing to be bound by and
subject to this Section 10.3 with respect to said IPR.

This mutual covenant does not constitute or include a license, sale, lease,
loan, or transfer of any Covenant IPR, in whole or in part, in any form. The
parties acknowledge that the covenant of this section does not operate to
release or otherwise discharge any Third Party from any claims, demands, or
rights of action that one party may have on account of any unlicensed activities
of any Third Party that may occur during the Covenant Period, and accordingly,
do not limit or otherwise affect the ability of one party to collect the past
damages that may be accrued during the Covenant Period from any Third Party.
During the Covenant Period, each party will be free to assert claims of patent
infringement against any Third Party and may seek to recover damages based on
sales made by such Third Parties or other activities by such Third Parties
occurring during the Covenant Period.

Article XI

REVOCATION AND TERMINATION OF LICENSE RIGHTS

11.1 Revocation of License for Breach. Either party may revoke any licensed
Intellectual Property Right, in the event of a material breach of this Agreement
by the other party (or any Subsidiary the other party) with respect to such
licensed Intellectual Property Right if such breach is not cured within ninety
(90) days following the breaching party’s receipt of written notice of such
breach from the other party. Notwithstanding anything in this Agreement to the
contrary, upon any revocation of a licensed Intellectual Property Right pursuant
to this Section 11.1, all other rights and licenses granted under this Agreement
that are in effect at the time of such revocation shall survive and remain in
full force and effect.

11.2 Termination by Third Party. In the event that a Third Party terminates its
grant of Sublicensed JDSU Rights or Sublicensed Lumentum Rights, as applicable,
the party granting such sublicensed rights may terminate the license granted to
the other party (and any of its Subsidiaries ) with respect to those sublicensed
rights upon written notice to the other party. Notwithstanding anything in this
Agreement to the contrary, upon any termination of the license to any
Intellectual Property Right pursuant to this Section 11.2, all other rights and
licenses granted under this Agreement that are in effect at the time of such
termination shall survive and remain in full force and effect.

11.3 Effect of Revocation or Termination; Survival. Upon the revocation or
termination of a licensed Intellectual Property Right, the party receiving the
license hereunder shall not have any rights

 

32



--------------------------------------------------------------------------------

whatsoever to use such Intellectual Property Right subsequent to the date of
such revocation or termination and shall (and shall cause each of its
Subsidiaries to) immediately cease using such Intellectual Property Right.
Notwithstanding anything in this Agreement to the contrary, Section 6.5, Article
VII, Article VIII, this Section 11.3, Article XII and Article X shall survive
any termination of this Agreement in whole or in part.

Article XII

MISCELLANEOUS

12.1 Corporate Power; Facsimile Signatures.

(a) JDSU, on behalf of itself and on behalf of other members of the JDSU Group,
and Lumentum, on behalf of itself and on behalf of the other members of the
Lumentum Group, hereby represents as follows:

(i) each such Person has the requisite corporate power and authority and has
taken all corporate action necessary in order to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby and
thereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
thereof.

(b) Each party acknowledges that it and each other party is executing this
Agreement by facsimile, stamp or mechanical signature, and that delivery of an
executed counterpart of a signature page to this Agreement (whether executed by
manual, stamp or mechanical signature) by facsimile or by email in portable
document format (.pdf) shall be effective as delivery of such executed
counterpart of this Agreement. Each party expressly adopts and confirms each
such facsimile, stamp or mechanical signature (regardless of whether delivered
in person, by mail, by courier, by facsimile or by email in .pdf) made in its
respective name as if it were a manual signature delivered in person, agrees
that it will not assert that any such signature or delivery is not adequate to
bind such party to the same extent as if it were signed manually and delivered
in person and agrees that, at the reasonable request of the other party at any
time, it will as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof) and delivered in person, by mail or by courier.

12.2 Governing Law; Submission to Jurisdiction; Waiver of Trial.

(a) This Agreement shall be governed by and construed and interpreted in
accordance with the Laws of the State of Delaware without giving effect to the
principles of conflicts of law thereof.

(b) Each of JDSU and Lumentum, on behalf of itself and its respective JDSU Group
and Lumentum Group, hereby irrevocably (i) agrees that any Dispute shall be
subject to the exclusive jurisdiction of the state and federal courts located in
the State of Delaware, (ii) waives any claims of forum non conveniens, and
agrees to submit to the jurisdiction of such courts and (iii) agrees that
service of any process, summons, notice or document by U.S. registered mail to
its respective address set forth in Section 12.6 shall be effective service of
process for any litigation brought against it in any such court or for the
taking of any other acts as may be necessary or appropriate in order to
effectuate any judgment of said courts.

 

33



--------------------------------------------------------------------------------

12.3 Survival of Covenants. Except as expressly set forth in this Agreement, the
covenants and other agreements contained in this Agreement, and liability for
the breach of any obligations contained herein or therein, shall survive the
execution of this Agreement and shall remain in full force and effect.

12.4 Waivers of Default. A waiver by a party of any default by the other party
of any provision of this Agreement shall not be deemed a waiver by the waiving
party of any subsequent or other default, nor shall it prejudice the rights of
the waiving party. No failure or delay by a party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege. No waiver by any
party of any provision of this Agreement shall be effective unless explicitly
set forth in writing and executed by the party so waiving.

12.5 Force Majeure. No party (or any Person acting on its behalf) shall have any
liability or responsibility for failure to fulfill any obligation (other than a
payment obligation) under this Agreement or, so long as and to the extent to
which the fulfillment of such obligation is prevented, frustrated, hindered or
delayed as a consequence of circumstances of Force Majeure. A party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) notify the other party of the nature and
extent of any such Force Majeure condition and (b) use due diligence to remove
any such causes and resume performance under this Agreement as soon as feasible.

12.6 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this section):

If to JDSU, to:

JDS Uniphase Corporation

430 North McCarthy Blvd

Milpitas, California, USA

95035

Attention: General Counsel

Email:

with a copy to:

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303-2215

Attention: Ed Batts

Facsimile:

Email:

if to Lumentum, to:

Lumentum Inc.

400 North McCarthy Blvd

Milpitas California, USA

 

34



--------------------------------------------------------------------------------

95035

Attention: General Counsel

Email:

with a copy to:

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303-2215

Attention: Ed Batts

Facsimile:

Email:

Any party may, by notice to the other party, change the address to which such
notices are to be given.

12.7 Termination. Notwithstanding any provision to the contrary, this Agreement
may be terminated at any time prior to the Effective Time by and in the sole
discretion of either party without the prior approval of any Person, including
the other party. In the event of such termination, this Agreement shall become
void and no party, or any of its officers and directors shall have any liability
to any Person by reason of this Agreement. After the Effective Time, except as
expressly provided herein, this Agreement may not be terminated except by an
agreement in writing signed by each of the Parties.

12.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible.

12.9 Entire Agreement. Except as otherwise expressly provided in this Agreement,
this Agreement (including the Schedules and Exhibits hereto) constitutes the
entire agreement of the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and undertakings, both written and
oral, between or on behalf of the parties with respect to the subject matter of
this Agreement.

12.10 Specific Performance. Subject to Section 6.12, in the event of any actual
or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement, the party or Parties who are or are to be thereby
aggrieved shall have the right to specific performance and injunctive or other
equitable relief (on an interim or permanent basis) of its rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The Parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, may be inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived by each of the Parties.

12.11 Amendment. No provision of this Agreement may be amended or modified
except by a written instrument signed by each of the Parties to this Agreement.

 

35



--------------------------------------------------------------------------------

12.12 Rules of Construction. Interpretation of this Agreement shall be governed
by the following rules of construction: (a) words in the singular shall be held
to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires, (b) references to the terms
“Article,” “Section,” “paragraph,” “clause,” “Exhibit” and “Schedule” are
references to the Articles, Sections, paragraphs, clauses, Exhibits and
Schedules of this Agreement unless otherwise specified, (c) the terms “hereof,”
“herein,” “hereby,” “hereto,” and derivative or similar words refer to this
entire Agreement, including the Schedules and Exhibits hereto, (d) references to
“$” shall mean U.S. dollars, (e) the word “including” and words of similar
import when used in this Agreement shall mean “including without limitation,”
unless otherwise specified, (f) the word “or” shall not be exclusive,
(g) references to “written” or “in writing” include in electronic form,
(h) unless the context requires otherwise, references to “party” shall mean JDSU
or Lumentum, as appropriate, and references to “Parties” shall mean JDSU and
Lumentum, (i) provisions shall apply, when appropriate, to successive events and
transactions, (j) the table of contents and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, (k) JDSU and Lumentum have each participated
in the negotiation and drafting of this Agreement and if an ambiguity or
question of interpretation should arise, this Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening either party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement, and (l) a
reference to any Person includes such Person’s successors and permitted assigns.

12.13 Counterparts. This Agreement may be executed in one (1) or more
counterparts, and by each party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or .pdf shall be as effective as
delivery of a manually executed counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Matters
Agreement to be duly executed as of the Effective Date.

 

JDS UNIPHASE CORPORATION By:   /s/ Tom Waechter Name: Tom Waechter Title:  
Chief Executive Officer

 

LUMENTUM OPERATIONS LLC By:   /s/ Alan Lowe Name: Alan Lowe Title:   President

 

SIGNATURE PAGE TO THE INTELLECTUAL PROPERTY MATTERS AGREEMENT